Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 1 of 92 PageID 430




        THE UNITED STATES DISTRICT COURT
          MIDDLE DISTRICT OF FLORIDA
              TAMPA DIVISION

 Teresa M. Gaffney.
  Individually,                              Case No.:8:21-cv-00021-sdm
 Sarah K. Sussman,                         CIVIL RIGHTS COMPLAINT
 Individually, and as,
 Trustee of the                                42 U.S.C. 1983, 1985
 Sussman Family Trust,                         Fifth and Fourteenth
 Plaintiffs                                    Amendments;
 vs.
                                              Florida Constitution:
 Circuit Court Judges:                        Article I, section 9,
 Chief Judge Ronald Ficarrotta,               Article X, section 4
 In his individual capacity and in his        Fla.Stat. 817.535
 official capacity;                           Common Law Claims
 Judge Paul Huey,                             Trial by Jury Requested
 in his individual capacity and
 in his official capacity,
 Judge Rex Barbas,
 in his individual capacity and
 in his official capacity,
 Judge Caroline Tesche Arkin,
 in her individual capacity and
 in her official capacity;
 Chad Chronister, in his individual and official capacity as Sheriff of
 HCSO;
 Jason Gardillo, in his individual capacity and in his official
 capacity as an agent/employee of HCSO;
 Deputy Jonathan Carlton, individually and as an agent, employee of
 HCSO;

                                       1
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 2 of 92 PageID 431




 Corporal Gary Harris, individually and as an agent, employee of
 HCSO;
 Phillip A. Baumann, in his individual capacity, as the putative
 administrator ad litem and as a Partner in Baumann/Kangas Estate
 Law;
 Michael Ryan Kangas, in his individual capacity and as a Partner in
 Baumann/Kangas Estate Law;
 Baumann/Kangas Estate Law
 Hillsborough County, a Municipal Entity,
 Defendants.

 ATTORNEYS FOR PLAINTIFFS:
 James J. Macchitelli
 Illinois Bar Number 6208773
 1501 Perimeter Drive #400
 Schaumberg, Illinois 60173
 (847)-414-4532
 jimmymacclaw@gmail.com
 Admitted, Pro Hac Vice

 Dov Sussman
 FBN:518920
 P.O. Box 18112
 (813) 992-2889
 Tampa, Florida 33679
 Tel.: (813) 287-1159
 e-mail: dovsussman91@gmail.com




                                       2
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 3 of 92 PageID 432




        THE UNITED STATES DISTRICT COURT
          MIDDLE DISTRICT OF FLORIDA
              TAMPA DIVISION

 Teresa M. Gaffney.
  Individually,                  Case No.: Case No.:8:21-cv-00021-sdm
 Sarah K. Sussman,                     CIVIL RIGHTS COMPLAINT
 Individually, and as,
 Trustee of the                                42 U.S.C. 1983, 1985
 Sussman Family Trust,                         Fifth and Fourteenth
 Plaintiffs                                    Amendments;
 vs.
                                              Florida Constitution:
 Circuit Court Judges:                        Article I, section 9,
 Chief Judge Ronald Ficarrotta,               Article X, section 4
 In his individual capacity and in his        Fla.Stat. 817.535
 official capacity;                           Common Law Claims
 Judge Paul Huey,                             Trial by Jury Requested
 in his individual capacity and
 in his official capacity,
 Judge Rex Barbas,
 in his individual capacity and
 in his official capacity,
 Judge Caroline Tesche Arkin,
 in her individual capacity and
 in her official capacity,
 Chad Chronister in his official capacity as Sheriff, HCSO;
 Jason Gardillo, in his individual capacity and in his official
 capacity as an agent/employee of HCSO;
 Deputy Jonathan Carlton, individually and as an agent, employee of
 HCSO;


                                       3
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 4 of 92 PageID 433




 Corporal Gary Harris, individually and as an agent, employee of
 HCSO;
 Phillip A. Baumann, in his individual capacity, as the putative
 administrator ad litem and as a Partner in Baumann/Kangas Estate
 Law;
 Michael Ryan Kangas, in his individual capacity and as a Partner in
 Baumann/Kangas Estate Law;
 Baumann/Kangas Estate Law
 Hillsborough County, a Municipal Entity,
 Defendants.

 ATTORNEYS FOR PLAINTIFFS:
 James J. Macchitelli
 Illinois Bar Number 6208773
 1501 Perimeter Drive #400
 Schaumberg, Illinois 60173
 (847)-414-4532
 jimmymacclaw@gmail.com
 Admitted, Pro Hac Vice

 Dov Sussman
 FBN:518920
 P.O. Box 18112
 (813) 992-2889
 Tampa, Florida 33679
 Tel.: (813) 287-1159
 e-mail: dovsussman91@gmail.com




                                       4
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 5 of 92 PageID 434




   PROPOSED SECOND AMENDED COMPLAINT

 NOW COMES, Teresa M. Gaffney, Sarah K. Sussman and Sarah K. Sussman as

 Trustee of the Sussman Family Trust, by and through their undersigned attorneys

 and files these claims as to Hillsborough County, a municipal entity; Hillsborough

 County Circuit Court Judges: Chief Judge Ronald Ficarrotta, in his individual and

 official capacity; Judge Paul Huey, in his individual capacity and in his official

 capacity; Judge Rex Barbas, in his individual capacity and in his official capacity;

 Judge Caroline Tesche Arkin, in her individual capacity and in her official

 capacity, and, as noted above, Hillsborough County, a municipal entity, Jason

 Gordillo, in his individual capacity and as an agent, servant and employee of

 Hillsborough County Sheriff’s Office (HCSO); Deputy Jonathan Carlton,

 individually and as an agent, employee of HCSO; Corporal Gary Harris,

 individually and as an agent, employee of HCSO; Sheriff Chad Chronister, in his

 official capacity as Sheriff of HCSO; Phillip A. Baumann, in his individual

 capacity, as the putative administrator ad litem and as a Partner in

 Baumann/Kangas Estate Law; Michael Ryan Kangas, in his individual capacity

 and as a Partner in Baumann/Kangas Estate Law; and Baumann/Kangas Estate

 Law.




                                           5
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 6 of 92 PageID 435




 The Plaintiffs request Trial by Jury on all counts in which Trial by Jury is

 available.




                 JURISDICTION AND VENUE

   1. This is an action for injunctive relief and damages pursuant to 42 U.S.C.,

      sections 1983, 1985 based upon the continuing violations of Plaintiffs’ rights

      under the Fifth and Fourteenth Amendments to the United States

      Constitution. Jurisdiction exists pursuant to 28 U.S.C., sections 1331 and

      1343, based upon 42 U.S.C., section 1983, 42 U.S.C., section 1985 and

      questions of federal constitutional law. Jurisdiction also exists under the

      Declaratory Judgment Act, 28 U.S.C., sections 2201(a) and 2202.

      Supplemental jurisdiction over Plaintiffs’ state law claims is pursuant to 28

      U.S.C., section 1367.

   2. Venue is proper in the Middle District of Florida, [Tampa Division], in that

      the events and conduct complained of herein all occurred in the Middle

      District of Florida, [Tampa Division]. Damages are in excess of One Million

      Dollars ($1,000,000.00).




                                           6
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 7 of 92 PageID 436




                                 The Parties

   3. The Plaintiff, Teresa M. Gaffney is a resident of Hillsborough County,

      Florida. The Plaintiff, Sarah K. Sussman is a legal resident of Hillsborough

      County, Florida; The Plaintiff, The Sussman Family Trust is a Florida Trust

      whose Trustee, is Sarah K. Sussman; The Sussman Family Trust is a trust

      formed under the Laws of the State of Florida.

   4. The Defendants are: Chief Judge Ronald Ficarrotta in his individual capacity

      and in his official capacity; Circuit Court Judge Paul Huey, in his individual

      capacity and in his official capacity; Circuit Court Judge Rex Barbas, in his

      individual capacity and in his official capacity; Circuit Court Judge Caroline

      Tesche Arkin in her individual capacity and in her official capacity;

      Hillsborough County, a municipal entity, Jason Gordillo, in his individual

      capacity and as an agent, servant and employee of Hillsborough County

      Sheriff’s Office (HCSO); Deputy Jonathan Carlton, individually and as an

      agent, employee of HCSO; Corporal Gary Harris, individually and as an

      agent, employee of HCSO; Sheriff Chad Chronister, in his official capacity

      as Sheriff of HCSO; Phillip A. Baumann, in his individual capacity, as the

      putative administrator ad litem and as a Partner in Baumann/Kangas Estate


                                          7
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 8 of 92 PageID 437




      Law; Michael Ryan Kangas, in his individual capacity and as a Partner in

      Baumann/Kangas Estate Law; and Baumann/Kangas Estate Law.

                     STATEMENT OF FACTS

   5. The underlying litigation evolves from an action filed approximately one year

      beyond the Statute of Limitation in the Circuit Court in and for Hillsborough

      County and otherwise referenced as Case No.: 14-CA-3762. (hereinafter

      referenced as, “3762”). The Plaintiffs in this matter, (Defendants below),

      uncovered the theft of approximately $1,000,000.00 from the Estate of John

      J, Gaffney. The theft of assets, which was documented, was the work of the

      Defendant Phillip A. Baumann, Defendant Michael Ryan Kangas and

      Defendant Baumann/Kangas Estate Law, and such misconduct was brought

      to the attention of the Defendant Judge Rex Barbas, Defendant Judge Paul

      Huey, and Defendant Judge Caroline Tesche Arkin.

   6. The listed Defendants, in this action, acting in collusion, have statutory

      liability as well as common law, (state claims), liability for the actions and

      transgressions set forth in this complaint. Further, it is alleged by the Plaintiffs

      that Defendant Judge Ronald Ficarrotta, Defendant Judge Paul Huey,

      Defendant Judge Rex Barbas, and, Defendant Judge Carolyn Tesche Arkin,

      Defendant Jason Gordillo, Defendant Sheriff Chad Chronister, Defendant

      Deputy Jonathan Carlton, Defendant Corporal Gary Harris, Defendant Phillip


                                            8
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 9 of 92 PageID 438




      A.   Baumann,      Defendant       Michael   Ryan   Kangas,    and   Defendant

      Baumann/Kangas Estate Law, acting in concert with Hillsborough County,

      and/or with the tacit approval of Hillsborough County, together with

      additional and currently unknown/unnamed personnel, conspired, combined

      and colluded to deprive the Plaintiffs of their property, their reputation and

      their Federal and State Constitutional rights under color of law in

      contravention of the 5th and 14th Amendments to the U.S. Constitution and of

      those rights enumerated under the Florida Constitution, including but not

      limited to: Article I, section 9 and Article X, section 4.

   7. At all times relevant, Defendant Judge Ronald Ficarrotta, Defendant Judge

      Paul Huey, Defendant Judge Rex Barbas, and, Defendant Judge Carolyn

      Tesche Arkin acted in the clear absence of all Jurisdiction.

   8. At all times relevant the Defendants caused, as to the Plaintiffs a deprivation

      of rights and privileges secured by the Constitution and laws of the United

      States of America as well as the Constitution and laws of the State of Florida,

      as applicable to the Plaintiffs.

   9. At all times relevant the acts complained of in this complaint were caused by

      the Defendants under color of law.


   10.The undisputed facts are that on October 25, 2017 the Plaintiffs were

      unlawfully evicted from the Homestead Property belonging to the Plaintiffs


                                             9
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 10 of 92 PageID 439




       in violation of Article I section 9 of the Florida Constitution and Article X

       Section 4 of the Florida Constitution as well as the provisions of HCHRO.

       The Plaintiffs were further denied the protections afforded them under the 5th

       and 14th Amendments to the United States Constitution, under color of law,

       as part of the collusive conduct of the parties named as Defendants herein.


    11.The unlawful eviction arose from a lawsuit filed in the state court after the

       expiration of the statute of limitations; the state court never had Subject

       Matter Jurisdiction and the state court filers lacked standing. The state court

       judges, acting in the clear absence of all or any possible jurisdictional basis,

       elected to disregard/abrogate the Constitutional and Statutory rights to which

       the Plaintiffs herein were, and are, entitled. Defendant Judge Rex Barbas,

       Defendant Judge Paul Huey, and Defendant Judge Caroline Tesche Arkin

       further elected to act as a rump legislature and re-write Florida Statute

       415.1111 and Florida Statute 95.11 to further accommodate their goal of

       confiscation of the Plaintiffs property. To achieve this goal, the Defendants

       colluded, conspired and combined to bring about their unlawful purpose and

       took the necessary steps to perfect their conspiracy. Having utilized an

       unlawful means to effectuate an unlawful goal the Defendants confiscated the

       property of the Plaintiffs; the Defendants then conspired, combined and

       colluded to award attorney fees and costs against Teresa Gaffney and Sarah


                                           10
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 11 of 92 PageID 440




       Sussman on a flawed judgment in a case which the bench and Michael Ryan

       Kangas, counsel for the administrator ad litem, i.e., Baumann, described as

       “dead on arrival”, i.e., meritless. The collusive and conspiratorial actions

       taken by the Defendants, individually and as a collective body, were taken in

       furtherance of a conspiracy to seize valuable property from the Plaintiffs.

       There was no jurisdictional ambit of authority for the actions set forth in this

       complaint. The actions were taken under color of law so that the Defendants,

       individually and collectively, could successfully defraud the Plaintiffs and

       punish the Plaintiffs for exposing the theft of property by Defendant Phillip

       A.     Baumann,    Defendant     Michael     Ryan    Kangas     and    Defendant

       Baumann/Kangas Estate Law and the outing of Defendant Judge Paul Huey

       for his predatory sexual conduct and other related acts effectuated in

       contravention of the law and which acts were set in motion under color of

       law.


    12.As an initial step in this conspiracy, Defendant Judge Paul Huey, in concert

       with other Defendants, named and unnamed, struck the pleadings of the

       Petitioners after Petitioner Teresa Gaffney refused to engage in a sexual

       relationship with Defendant Judge Huey. The evidence is uncontroverted, and

       transcripts are available. There are witnesses to this morally repugnant extortion;

       those witnesses were not permitted to testify as to their firsthand knowledge of


                                            11
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 12 of 92 PageID 441




       Defendant Judge Huey’s pattern of behavior as described above and in other

       cases. Affidavits and other materials were filed in the state court proceeding

       but were ignored by the several state court judges named in this complaint. In

       short, the gravamen of the actions taken by the defendants in this action

       evolve from two causes: (a) the Plaintiff Teresa M. Gaffney refused to engage

       in illicit sexual act/acts with Defendant Judge Huey; (b) the Plaintiffs,

       (Defendants below), exposed Judge Huey’s conduct and the overall pillaging

       of the Estate of John J. Gaffney by Defendant Phillip A. Baumann, Defendant

       Michael Ryan Kangas and Defendant Baumann/Kangas Estate Law.


    13.Judge Paul Huey engaged in ex parte communications with Defendant

       Michael Ryan Kangas in the state court matter in order to “fix” the case. See

       Exhibit 1. The plaintiffs have the documents prepared by and/or on behalf of

       Judge Huey establishing the ex parte communications with Defendant

       Michael Ryan Kangas. Those documents were filed in the state court

       proceeding and were similarly ignored by the several state court judges named

       in this complaint. The determined indifference to the sexual extortion

       demanded by Defendant Judge Huey was in furtherance of the conspiracy on

       the part of the Defendants to mask the prohibited conduct of Defendant Judge

       Huey and the theft of approximately $1,000,000.00 of assets by Defendant

       Phillip A. Baumann, Defendant Michael Ryan Kangas and Defendant


                                          12
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 13 of 92 PageID 442




       Baumann/Kangas Estate Law who filed the meritless lawsuit and who

       engaged in the documented ex parte communications with the Defendants.

       The Defendants engaged in the theft of the assets/property of the Plaintiffs

       inasmuch and the Defendants aided and abetted, covered up and relied on

       false and fraudulent orders which were knowingly manufactured and

       referenced by the Defendant Judge Rex Barbas, Defendant Judge Paul Huey,

       Defendant Judge Caroline Tesche Arkin, Defendant Michael Kangas,

       Defendant Phillip Baumann and Defendant Baumann/Kangas Estate Law in

       their consummation of the theft of the property of the Plaintiffs which was

       accomplished by the Defendants in a covert and conspiratorial manner.


    14.Defendant Michael Ryan Kangas admitted under oath on 12 July 2019 that he

       had an ex parte hearing with Defendant Judge Huey in an unrelated case. The

       Plaintiffs were not noticed of the hearing and Case 3762 was discussed.

       Defendant Michael Ryan Kangas at that time informed Defendant Judge Huey

       that Case 3762 was about Defendant Phillip A. Baumann and Defendant

       Michael Ryan Kangas obtaining their “fees” for work performed for John J.

       Gaffney. Defendant Michael Ryan Kangas and Defendant Phillip A.

       Baumann were never the attorneys for John J. Gaffney and never performed

       any legal services for John J. Gaffney.


    15. Subsequently, Defendant Judge Huey recused himself from the case. The

                                          13
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 14 of 92 PageID 443




       actions of the Defendant Huey were in contravention of the Florida

       Constitution, Florida Statute and the provisions of the Hillsborough County

       Civil Rights Ordinance.


    16.Defendant Judge Rex Barbas succeeded Defendant Judge Huey and became

       the presiding Judge. Defendant Judge Barbas, engaged in ex parte

       communications with Defendant Michael Ryan Kangas and, as yet, unnamed

       Defendants.


    17.Defendant Judge Barbas admitted to discussing this case with other judges,

       (at least 6). In reviewing the documented sexual extortion on the part of

       Defendant Judge Huey, Defendant Judge Barbas stated, on the record, that he

       found that Defendant Judge Huey did not do anything wrong.


    18. Defendant Judge Barbas has admitted to conducting round table discussions

       in his division with other judges in his division as to cases and attorneys.


    19.The frequent ex parte communications, theft of assets from the Estate,

       fabrication of court orders, the perjury and subornation of perjury which

       occurred in this matter, (i.e., 3762), have been uniformly ignored, by

       Defendant Ronald Ficarrotta, Defendant Judge Rex Barbas, Defendant Judge

       Paul Huey, and Defendant Judge Caroline Tesche Arkin; no oversight was

       provided. The transgressions referenced in this Complaint were discussed


                                           14
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 15 of 92 PageID 444




       with Defendant Judge Ficarrotta. Further, Defendant Judge Ficarrotta failed

       to investigate and failed to take any remedial measures in his capacity as Chief

       Judge.


    20.Defendant Judge Ficarrotta failed to comply with the provisions of the

       HCHRO and failed to take any remedial measures in his capacity as Chief

       Judge. The county had a duty to implement and supervise the application of

       the HCHRO. The County was at all times aware, or in the reasonable

       discharge of its duties would have known of the pernicious conduct of the

       Defendant Judges, Defendant Judge Rex Barbas, Defendant Judge Paul Huey,

       and Defendant Judge Caroline Tesche Arkin. The conduct failed to perform

       its duty under the HCHRO and implement the provisions of the HCHRO.

       These transgressions were not addressed; the County elected to do nothing to

       remediate the provisions of the HCHRO and this failure on the part of the

       County constituted a violation of the HCHRO and resulted in harm to the

       Plaintiffs.


    21. The witnesses to this conduct have not been allowed to testify; the

       documentation of the above referenced conduct, which was filed by the

       Plaintiffs in the underlying case has been ignored by the Defendants in this

       matter.



                                           15
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 16 of 92 PageID 445




    22.Without a hearing and/or opportunity to be heard, Defendant Judge Barbas

       unlawfully seized and expropriated the Homestead Property and personal

       property of the Plaintiffs. Defendant Judge Barbas was, at all times relevant,

       without Jurisdictional or Constitutional authority and acted in the clear

       absence of all jurisdiction; due process was ignored by the Defendants.

       Defendant Judge Barbas, in furtherance of the conspiracy to defraud, seize

       and expropriate the Homestead Property/Residence of the Plaintiffs,

       collectively, granted relief in the clear absence of jurisdiction, which relief

       was not sought in any pleadings knowing that such relief was in contravention

       of the Florida Constitution, Florida Statutes, Florida caselaw, the U.S.

       Constitution, the U.S. Code and Federal cases involving the Florida

       Homestead exemption, (Article X, section 4), the HCHRO and Advisory

       opinions that have been sought by the 11th Circuit Court of Appeals from the

       Florida Supreme Court. The legal research performed by the Plaintiffs

       covering approximately 150 years of jurisprudence has failed to disclose any

       case(s) supporting the actions taken by the Defendants to confiscate and

       expropriate the Homestead Property/Residence belonging to the Plaintiffs. On

       13 September 2019 Defendant Judge Barbas, in an admission against interest,

       stated in open court, on the record, with the media present, both audio and

       visual, that he, the Defendant Judge Barbas, took the Homestead Property of


                                           16
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 17 of 92 PageID 446




       Sarah Sussman as a sanction against Teresa Gaffney for violation of discovery

       orders that Judge Barbas issued. A review of the docket shows that Judge

       Barbas never issued such discovery orders. The transcript and docket

       reflective of this matter, were filed, and ignored, by the Defendants.


    23.On 5 November 2019 Defendant Judge Barbas, at an Inns of Court Board

       meeting, conducted in Hillsborough County, Florida, engaged in ex parte

       communications with Samuel Salario, a Second District Court of Appeal

       Judge in the presence of witnesses. Defendant Judge Barbas knew that a Writ,

       (subsequently a Non-Final Appeal), was pending before the Second DCA and

       that such Writ was filed by the attorney for the present Plaintiffs, (Defendants

       below). Defendant Judge Barbas attempted to influence the Appellate Judge

       so as to rule against the Plaintiffs in this matter. See Exhibit 2. On 7 November

       2019 Defendant Judge Barbas stated in open court that he had discussed the

       case with six Judges. The identities of the six judges were never disclosed by

       Defendant Judge Barbas and such judges may have occupied positions on the

       circuit court as well as the appellate court. Defendant Judge Barbas has

       attempted to taint the Appellate Judges of the Second District Court of

       Appeal. (Since the above referenced ex parte incident, Judge Salario has

       resigned from the Second DCA). See Exhibit 3.


    24.Defendant Judge Barbas, in concert with the other Defendants, as well as

                                            17
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 18 of 92 PageID 447




       presently unnamed Defendants, by his own admission, took the Homestead

       Property as a sanction in violation of Article X Section 4 of the Florida

       Constitution. There was no legal or constitutional authority or statutory

       authority for this tyrannical act; there was simply the collusion of the named

       Defendants to seize the Homestead Property/Residence of the Plaintiffs for

       the personal aggrandizement of the Defendants. This act of expropriation was

       effectuated by the Defendant Judge Barbas in the clear absence of any

       jurisdictional basis.


    25. Subsequently Defendant Judge Barbas granted a Motion to Disqualify

       himself stating that he, the Defendant Judge Barbas, could not be fair and/or

       impartial as to the Plaintiffs or their attorney. Defendant Judge Barbas, upon

       information and belief, has appointed the successor Judge(s) on the

       underlying case in order to effectuate the continuing transgressions as to the

       civil rights of the Plaintiffs, (defendants below) in this matter. Former Judge

       Scott Stephens stated that “the administrative judge(Defendant Judge Rex

       Barbas) reassigned the case to division K”(Defendant Judge Caroline Tesche

       Arkin). Pursuant to Administrative Order S-2019-047, in effect at the time,

       the Clerk had the duty to reassign a case. It is not a judicial act to assign cases.

       Defendant Judge Barbas in appointing judges to the underlying matter, i.e.,

       3762, acted in an administrative capacity. The Defendant Judge Barbas was


                                             18
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 19 of 92 PageID 448




       aware that by administrative order the selection of judges in the Thirteenth

       Judicial Circuit was to be effectuated by the Clerk of Courts not Judges. In

       usurping the function of the Clerk’s office, Defendant Judge Barbas acted

       administratively in the capacity of the Clerk of Courts.


    26. Defendant Judge Barbas appointed, in his assumed capacity as a clerk,

       Defendant Judge Caroline Tesche Arkin, thus violating the Disqualification

       Order and perverting the policy of blind rotation. The Clerk’s office, as

       provided in the above referenced administrative order is responsible for the

       assignment of cases. Defendant Judge Barbas, in usurping that duty, acted in

       an administrative capacity, in furtherance of the conspiracy to deprive the

       Plaintiffs of their rights under Florida Statute, the Florida Constitution,

       HCHRO as well as the Federal Constitution. In his disqualification order

       Defendant Judge Barbas stated that he could not be fair and impartial as to the

       Plaintiffs or their attorney.


    27.Defendant Judge Caroline Tesche Arkin refused to allow any opportunity to

       be heard or due process and upheld the taking of Homestead Property as a

       Sanction in violation of Article X Section 4 of the Florida Constitution and

       therefore, without any legal, constitutional authority or statutory authority.

    28.There was an admission against interest made by Defendant Judge Huey -



                                           19
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 20 of 92 PageID 449




       admitting to the sexual harassment and stating that the underlying state court

       case was never viable and should have been dismissed. Defendant Judge Huey

       further stated that he wants to get away from this case because he knows that

       he is "in trouble".

    29.In a recent order issued by Defendant Judge Tesche Arkin, the Defendant

       Judge Arkin also admitted that the underlying state court lawsuit was “dead

       on arrival”, i.e., meritless, but notwithstanding her assessment that the

       underlying case, (i.e., 3762), was meritless Defendant Judge Arkin awarded

       significant sums of money in attorney fees against Teresa Gaffney and Sarah

       Sussman. Defendant Judge Arkin relied on a Probate Court Order, alleged to

       exist by Defendant Michael Ryan Kangas, Defendant Phillip A. Baumann,

       and Defendant Baumann/Kangas Estate Law, which Probate Order does not

       exist. Defendant Phillip A. Baumann admitted under oath that the alleged

       Probate Order does not exist. Defendant Judge Arkin is aware that the alleged

       Probate Order does not exist. Defendant Judge Arkin has prevented the use of

       discovery to compel the proponents of the mythical order to produce same. In

       obstructing discovery calculated to disclose the non-existence of the mythical

       order, Defendant Judge Arkin has perverted the ends of justice and has acted

       in furtherance of the conspiracy of the Defendants to confiscate the

       Homestead Property/Residence of the Plaintiffs.


                                          20
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 21 of 92 PageID 450




    30.Knowing that the case was meritless Defendant Judge Caroline Tesche Arkin

       has, at all times relevant acted in the clear absence of all jurisdiction.

    31.Subsequent to the filing of the instant action, Defendant Judge Arkin,

       knowing that Case 3762 is meritless and acting in the clear absence of all

       jurisdiction and in contravention of the Florida Statutes and the Florida

       Constitution, has and is threatening the Plaintiff with criminal incarceration

       in an effort to obstruct the civil rights claim for the purpose of resolving civil

       by recourse to criminal. Defendant Judge Tesche Arkin has engaged in the

       intimidation of a witness.

    32.The vitriol from these Judges is derivative from the refusal of the Plaintiff to

       engage in sexual acts, (which were specifically enumerated by Defendant

       Judge Huey, and which can be specifically corroborated by witnesses). The

       price for refusing the sexual advances of a reprobate judge is the conspiracy

       to teach the Plaintiffs a lesson. The Plaintiffs have lost their home their

       personal property, their business and, without any proof, or the necessity of a

       hearing/trial, the Plaintiff, Teresa Gaffney, has been found guilty of a quasi-

       criminal statute, which is not applicable to her, all in contravention of the law,

       all without due process, all in the clear absence of any jurisdiction of the

       Defendants.

    33. Defendant Judge Rex Barbas, Defendant Judge Paul Huey, and Defendant


                                            21
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 22 of 92 PageID 451




       Judge Caroline Tesche Arkin have allowed manufactured “evidence” to be

       received by the court. Defendant Judge Rex Barbas, Defendant Judge Paul

       Huey, and Defendant Judge Caroline Tesche Arkin have given credence to

       such manufactured evidence, colluded in the introduction of manufactured

       evidence and based their rulings in this matter upon evidence which they

       knew, or should have known, was materially false.

    34.The manufactured evidence includes, but is not limited to, the acceptance of

       false testimony under oath, which evidence was known to be false, the

       allowance of perjured testimony and disregard for the textual interpretation

       of the Constitution of the United States, the Constitution of the State of

       Florida and the Statutes of the State of Florida.

    35.Rather than perform the judicial work required under their oath of office, the

       Defendants conspired among themselves, and with others, to shortcut the

       judicial process. Specifically, the judicial and non-judicial Defendants singled

       out the Plaintiffs for retribution for “outing” Defendant Judge Huey. The

       Defendants created a false hypothesis, unjustly singled out the Plaintiffs and

       successfully endeavored to stretch the truth, obfuscate the law, pervert the

       ends of justice and apply a false narrative to inimical to the Plaintiffs which

       false narrative has resulted in substantial harm to the Plaintiff which harm

       continues and may be impossible to remediate.


                                           22
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 23 of 92 PageID 452




    36.In addition to the misconduct discussed in this complaint, which misconduct

       is attributable to the Defendants, in their collusive and conspiratorial plan to

       disregard dispositive evidence, exculpatory in nature, to wit: reports,

       affidavits, testimony, et cetera, that should have been utilized by the

       Defendants and who, in their orders, claimed to be knowledgeable as to the

       court file. They were not familiar with the court file, or the Defendants choose

       to engage in willful blindness and ignore the overwhelming facts and citations

       to the law and Constitution as were contained in the court file.

     37.As a proximate and direct result of the numerous instances of documented

        misconduct the Plaintiffs have suffered egregious losses, will continue to

        suffer egregious losses, have been subjected to a meritless award of attorney

        fees and have suffered the loss of homestead property, personal property,

        chattels and other items associated with the family. The Plaintiffs have been

        defamed and such defamatory practices have been engaged in by the

        Defendants in conscious and deliberate disregard for the truth, with the

        requisite scienter as to falsity of their calumny. But for the misconduct of

        the Defendants the devastation visited upon the Plaintiffs would not have

        occurred. Moreover, as set forth in the succeeding counts of this complaint

        there exist further and sundry damages attributable to the Defendants which

        damages are proximately and directly caused by the conduct of the


                                           23
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 24 of 92 PageID 453




        Defendants in furtherance of their conspiracy to deprive the Plaintiffs of

        their Constitutionally protected rights and in contravention of those rights

        and privileges afforded to the Plaintiffs.

     38. At all times relevant the Defendants were, individually and collectively, on

        notice as to the multiple instances of malfeasance attributable to each of the

        Defendants. At no time did any of the Defendants take action to enforce the

        law and thereby impede the violations occasioned by the actions complained

        of in this Complaint. Defendant Judge Ronald Ficarrotta, Defendant Judge

        Paul Huey, Defendant Judge Rex Barbas, and, Defendant Judge Carolyn

        Tesche Arkin, individually and collectively, were on notice as to the

        pendency of this Complaint; similarly the awareness of the pendency of this

        matter was known to the County.

     39.Defendant Judge Ronald Ficarrotta, Defendant Judge Paul Huey, Defendant

        Judge Rex Barbas, and, Defendant Judge Carolyn Tesche Arkin have no

        judicial immunity because the acts complained of and attributable to the

        Defendants are in the clear absence of jurisdictional authority and are not

        Judicial Acts. There is no judicial immunity for acts committed that are

        performed in the clear absence of jurisdiction and for non-judicial acts

        which in this case includes, but is not limited to, sexual extortion, sexual

        discrimination, sexual harassment, covering up sexual extortion, sexual


                                           24
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 25 of 92 PageID 454




        discrimination, sexual harassment, ex parte communications with opposing

        counsel in the frivolous lawsuit, ex parte communications with Appellate

        Judges, aiding and abetting and covering up the theft of property and

        monies, aiding and abetting and covering up the theft of Homestead

        Property and administrative duties.

     40.Hillsborough County was at all times relevant on notice of the acts

        complained of. The acts complained of are in contravention of the policies

        of the State of Florida and the policies of Hillsborough County and HCHRO.

     41.Hillsborough County had a nondelegable duty to oversee the

        implementation of the HCHRO; Hillsborough County failed in its duty of

        oversight, thereby breaching its obligations under the HCHRO.

     42.Hillsborough County acquiesced in the conduct of the co-Defendants.

    43.The Defendants at all times, individually and collectively lacked any basis to

       proceed against the Plaintiffs in the underlying action, i.e. 3762, or any of its

       progeny.

    44.The Defendants at all times relevant lacked any basis to proceed against the

       Plaintiffs or in BK Court or any adversarial proceeding in BK court.

    45.The Defendants at all times, individually and collectively lacked any basis to

       proceed against the Plaintiffs in the the state appellate process or eviction

       proceedings with HCSO.


                                            25
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 26 of 92 PageID 455




    46.Defendant Michael Ryan Kangas stated under oath

              The order authorizing Mr. Baumann, was on a
              petition to appoint an Administrator Ad Litem for the
               sole purpose of bringing a lawsuit against the

              [Plaintiffs].

    47. No such Order exists. The Order stated that

                    The purpose of the asset recovery suit, and
                  the reason an Administrator Ad Litem was appointed

                   in this case, is to seek recovery of estate assets


                   to be administered in the probate case.

    48. Black Letter law establishes that an inter vivos deed is not an asset of the

       estate and the property owned by the Plaintiffs passed outside of the Estate of

       John J. Gaffney.

    49.The Defendants at all times relevant lacked any basis in law and fact to

       proceed against the Plaintiffs in the underlying proceeding(s), i.e., 3762, and

       acted in the clear absence of jurisdiction.

    50.On 16 October 2017 Defendant Barbas entered a Final Judgment without a

       hearing, without any findings of fact and without any basis in law or fact.

       Based on the admissions by Defendant Michael Ryan Kangas that the case

       was meritless and dead-on arrival, Defendant Judge Barbas entered the Order

       without an jurisdictional basis and in the clear absence of all jurisdiction.


                                            26
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 27 of 92 PageID 456




    51.A writ of possession was entered by Defendant Judge Barbas to seize the

       Homestead Property in contravention of Article X Section 4 of the Florida

       Constitution.

    52.Plaintiff Sussman filed for Bankruptcy and her Homestead Property was

       subject to the Automatic Stay.

    53.In violation of the Automatic Stay, HCSO enforced the Writ taking the

       Homestead Property; personal property of the Plaintiffs and caused the death

       of three pets.

    54.The HCSO failed to provide any training materials or training courses to in

       house counsel relative to eviction proceedings.

    55.The in-house counsel for HCSO, Defendant Gordillo, lacked, by his own

       admission in sworn testimony, any knowledge, training or experience relative

       to his position with HCSO regarding evictions and the effect of taking

       Homestead Property.

    56.Defendant Gordillo admitted that he never reviewed the final order and could

       not identify and/or distinguish a motion to dismiss from a final order.

    57.Defendant Gordillo testified that he was unfamiliar with the following

       concepts: final judgment, procedural motions or the Florida Constitution, i.e.,

       Article X, section 4 (Homestead Exemption) and could not apply such

       concepts to facts before him.


                                           27
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 28 of 92 PageID 457




    58.The HCSO invaded the privacy of the Plaintiffs by failing to determine if the

       automatic stay was in place as to the Homestead Property.

    59.Execution by a creditor, even a putative creditor, is not permitted under the

       Florida Constitution and is in contravention of Article X, section 4; execution

       by a creditor, even a putative creditor, is constitutionally invalid and

       offensive.

    60. Further, the Order of 16 October 2017 unlawfully invalidated the deed

       transferring the Homestead Property to Plaintiff Sussman without jurisdiction

       and in the clear absence of jurisdiction and unlawfully accuses the Plaintiffs

       of exploitation of John J. Gaffney, without any evidence, and in disregard of

       the evidence submitted to the contrary.

    61.The invalidation of the deed would have required a hearing; there was no

       hearing. The Defendants ran this scam sub rosa.

    62. The Order of 16 October 2017 did not invalidate the deed between John J.

       Gaffney and Plaintiff Gaffney because there was no basis in law and fact.

       The invalidation of the deed could not have been done because the statute of

       limitations had run, and the Homestead Property purchased by Plaintiff

       Gaffney was never an asset of the Estate of John J. Gaffney.




                                            28
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 29 of 92 PageID 458




    63.HCSO evicted the family of the Plaintiffs from the Homestead Property and

       unlawfully detained the family member(s) residing in the Homestead

       Property.

    64.Kangas/Baumann individually collectively and on behalf of their law firm

       conceived organized and implemented the above actions with the help, aid,

       knowledge and assistance of the co-defendants.

    65. Knowing that the deed between John J. Gaffney and Plaintiff Gaffney was

       still valid, the Defendants unlawfully took the Homestead Property.

    66.At all times relevant, the Homestead Property was and is owned by Sarah K.

       Sussman, Trustee of the Sussman Family Trust.

    67.Execution by a creditor, even a putative creditor, is not permitted under the

       Florida Constitution as to Homestead Property.

    68.The Defendant HCSO forcibly and unlawfully evicted the family of the

       Plaintiffs from the Homestead Property and unlawfully detained the family

       members residing in the Homestead Property.

    69.In doing so the Defendant HCSO, its agents servants and employees,

       subjected the family members of the residential property to false arrest.

    70.Defendant Phillip A. Baumann and Defendant Michael Ryan Kangas

       individually collectively and on behalf of their law firm, Defendant

       Baumann/Kangas Estate Law, conceived organized and implemented the


                                           29
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 30 of 92 PageID 459




          above actions with the help, aid, knowledge and assistance of the co-

          defendants.

    71.The eviction was effected by Deputies of the Hillsborough County Sheriff’s

          Office, (hereinafter collectively referenced as, “HCSO), under the

          instructions of Defendant Michael Kangas and Defendant Phillip Baumann.




                     FIRST CAUSE OF ACTION:
                     DECLARATORY JUDGMENT

     I.       Nature of the First Cause of Action:

    72. The Plaintiffs incorporate by reference, as if more fully set forth herein,

          Paragraphs 1-2, Jurisdiction and Venue, Paragraphs 3-4, Parties, Paragraphs

          5-71, Statement of Facts, as set forth in the Complaint.

    73.This is an action seeking Declaratory Relief pursuant to 28 U.S.C. sections

          2201 and 2202. The Plaintiffs seek relief by way of a declaration that they

          have no liability, nor can such liability arise, in contravention of Article X,

          section 4 of the Florida Constitution, (Homestead Exemption), which would

          allow a trial court to accept an alleged, but un-proven putative creditor claim,

          as a basis to confiscate the Homestead Property of the Plaintiff in satisfaction

          of a non-existent and un-proven claim.




                                               30
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 31 of 92 PageID 460




    74.The subject property was at all times relevant Homestead Property, subject to

       the protections afforded Homestead Property as set forth at Article X, section

       4 of the Florida Constitution. The Defendants at all times relevant conspired

       to confiscate the property and did so by way of an unlawful order issued by

       Defendant Judge Rex Barbas in furtherance of his, and his co-defendants goal

       of violating the civil rights of the Plaintiffs.

    75.The Homestead Property is located in Hillsborough County, Florida and

       more fully described as:

     ALL of Lot 30 and the South 31 Feed of Lot 29 of
     KENTEL PARK SUBDIVISION, as per the recordation
     In Plat Book 12 on Page 665 of the Public Records of
     Hillsborough County, Florida.
     The address is 119 South Clark Avenue,
     Tampa, Florida 33609

    76.On or about 4 April 2014, the Defendants conspired to utilize an order of the

       Probate Court which order was false and was known by the Defendants to be

       false.

    77.The false order was utilized by the Defendants to empower third parties to

       evict the family in residence at the Homestead Property. The family was

       allowed 15 minutes to depart.

    78.At the time of the unlawful eviction the property was classified as Homestead

       Property, The Property was classified as such from its construction in

       approximately 1971 and is so classified presently.

                                             31
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 32 of 92 PageID 461




    79.Neither the Defendants or their agents at any time held any right, title or

       interest in the subject property.

    80.There is no caselaw extant in the State of Florida which would permit the

       taking of Homestead Property by a non-creditor under these facts.

    81.Defendant Judge Barbas stated that he caused the Homestead Property to be

       confiscated because the present Plaintiff Teresa Gaffney had violated his

       discovery order. In short, Defendant Judge Barbas confiscated the Homestead

       Property of one of the present Plaintiffs as a sanction against a second present

       Plaintiff. The Florida Constitution does not permit the taking of Homestead

       Property as a sanction. There were no orders issued by the Defendant Judge

       Barbas relative to Teresa Gaffney as to discovery.

    82.In furtherance of the concerted action of expropriation of Homestead

       Property the Defendants, as set forth in paragraphs 5-71, conspired in the

       expropriation of Homestead property and having admitted that the underlying

       claim was “dead on arrival”, (i.e., meritless), Defendant Judge Rex Barbas,

       Defendant Judge Paul Huey, and Defendant Judge Caroline Tesche Arkin,

       Defendant Michael Ryan Kangas, Defendant Phillip A. Baumann and

       Defendant Baumann/Kangas Estate Law caused to be awarded against the

       Plaintiffs a significant sum in the form of attorney fees which amounts to a

       judicially disguised act of theft/extortion.


                                            32
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 33 of 92 PageID 462




    83.This Cause of Action is part of an action brought pursuant to 42 USC 1983,

       1985 and which takes up several additional causes of action brought under

       the Florida Constitution and Florida Law.

    84.It is established law, Constitutionally and case made, that Homestead

       Property cannot be seized and/or levied against except under three

       Constitutional exceptions to the Homestead Exemption. None of the three

       exceptions to the Homestead exemption are applicable in this matter.

    85.Testimony offered by a witness in the lower proceeding, i.e., 3762,

       unequivocally stated that the subject real property was Homestead Property.

       This statement was unchallenged by the presiding Defendant Judge Barbas

       and/or adverse counsel. No testimony was offered by Defendant Michael

       Ryan Kangas in opposition to the referenced testimony. Defendant Michael

       Ryan Kangas cited this evidentiary submission in its pleadings without

       contrary argument.

    86. A Notice of Homestead was filed and served as to the subject property by

       the holder/declarer of Homestead Status of the property confiscated.

    87.No response or challenge to the Declaration of Homestead was offered by

       Defendant Michael Ryan Kangas and Defendant Phillip A. Baumann.

    88.There are no cognizable facts which would undermine the Homestead Status

       of the subject property.


                                          33
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 34 of 92 PageID 463




    89.There is no cognizable law which would support the confiscation of

       Homestead Property by the Defendants in this matter under the controlling

       facts.

    90.The Defendants subjected the Plaintiffs to conduct, as set forth above and

       throughout this complaint, that occurred under color of law. This conduct

       deprived the Plaintiffs of tights, privileges and/or immunities guaranteed

       under federal law and/or the U.S. Constitution.


        WHEREFORE, The Plaintiffs, by and through undersigned counsel move

        this Court: (a) for a Declaration that the subject property was, and is,

        Homestead Property, as recognized by the Florida Courts, including without

        limitation the Florida Supreme Court; (b) pursuant to Article X, section 4 of

        the Florida Constitution Homestead Property cannot be confiscated by

        judicial whim; (3) the judiciary cannot amend the Constitution of the State

        of Florida; only the citizens of the State of Florida possess that authority.




                                            34
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 35 of 92 PageID 464




                   SECOND CAUSE OF ACTION
             Violation of Civil Rights---42 U.S.C., section 1983
                           Due Process


    91. The Plaintiffs incorporate by reference, as if more fully set forth herein,

       Paragraphs 1-2, Jurisdiction and Venue, Paragraphs 3-4, Parties, Paragraphs

       5-71, Statement of Facts, as set forth in the Complaint.


    92. As described more fully above, all of the Defendants, while acting

       individually, jointly and in conspiracy, as well as under color of law, and

       within the scope of their employment, deprived the Plaintiffs of their

       Constitutional right to Notice and Opportunity to be Heard as well as their

       right to a fair and impartial trial.

    93. In the manner described more fully above, the Defendants prevented the

       taking of testimony by numerous key witnesses and deliberately ignored

       exculpatory evidence such as the affidavits of Gilbert Singer, Esq., J. Kevin

       Carey, Esq., and Teresa M. Gaffney, Esq. Those affidavits are attached

       hereto as Plaintiffs Composite Exhibit “4”.

    94.The prevention of the admission of exculpatory evidence is a per se violation

       of the due process rights of the Plaintiffs and constitutes a violation of 42

       U.S.C section 1983.




                                              35
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 36 of 92 PageID 465




    95.The prevention of the admission of exculpatory evidence is a per se violation

       of the due process rights of the Plaintiffs in contravention of 42 U.S.C.

       section 1983 and where such obstruction of the due process rights of the

       Plaintiffs has been effectuated by the Defendants, in concert, constitutes

       conspiracy and as such is a violation of 42 U.S.C. section 1985(3).

    96. In the course and scope of the underlying meritless litigation, (i.e., 3762), as

       described more fully above, the Defendants, Defendant Judge Rex Barbas,

       Defendant Judge Paul Huey, and Defendant Judge Caroline Tesche Arkin,

       Defendant Michael Ryan Kangas, Defendant Phillip A. Baumann and

       Defendant Baumann/Kangas Estate Law, fabricated evidence and obstructed

       discovery which would have exposed the fabrication of evidence. The

       Plaintiffs presented evidence, by way of court filings, which conclusively

       demonstrated the presence of fabricated evidence, subornation of perjury and

       perjury to which the Defendants colluded. The Plaintiffs were at all times

       relevant prevented, by the Defendants, from utilizing live testimony to

       demonstrate the legal inexactitude of the causes of action asserted against

       them.

    97. The Defendants, Defendant Ronald Ficarrotta, Defendant Judge Rex

       Barbas, Defendant Judge Paul Huey, and Defendant Judge Caroline Tesche

       Arkin, failed to follow the law, failed to honor their oath of office, ignored


                                            36
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 37 of 92 PageID 466




       evidence, exercised willful blindness as to the flagrant dishonesty which

       occurred. Had the Defendants, Defendant Ronald Ficarrotta, Defendant

       Judge Rex Barbas, Defendant Judge Paul Huey, and Defendant Judge

       Caroline Tesche Arkin, honored their oath and followed the law the court

       sanctioned taken against the Plaintiffs would not have occurred.

    98.The misconduct, deceit and fabrication of evidence exercised by the

       Defendants, Defendant Judge Rex Barbas, Defendant Judge Paul Huey, and

       Defendant Judge Caroline Tesche Arkin, Defendant Michael Ryan Kangas,

       Defendant Phillip A. Baumann and Defendant Baumann/Kangas Estate Law,

       was the sine qua non necessary for the Defendants to visit harm on the

       Plaintiffs.

    99.The Defendants deliberate actions taken without any jurisdictional basis and

       in the clear absence of any and all jurisdiction, but under color of law

       resulted in the denial of the constitutional rights of the Plaintiffs, particularly

       with respect to notice and opportunity to be heard as well as the deprivation

       of their collective rights, guaranteed pursuant to the U.S. Constitution, to a

       fair trial.

    100.        All of the above was perpetrated by the Defendants in their

       conspiratorial drive to deny the Plaintiffs their rights, particularly their rights




                                             37
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 38 of 92 PageID 467




       under the Due Process Clause of the Fourteenth Amendment to the U.S.

       Constitution and in violation of 42 U.S.C., section 1983 and section 1985(3).

    101.      As a result of this violation of their constitutional rights as to due

       process as well as to a fair trial, the Plaintiffs have suffered, at the hands of

       the Defendants, individually and collectively, and will continue to suffer,

       injuries, economic damages, emotional distress, loss of valuable property,

       pain, embarrassment and humiliation while the Defendants reap the benefits

       of their ill-gotten gains.

       WHEREFORE, The Plaintiffs seek injunctive relief prohibiting the

       visitation of further harm from the Defendants as to the Plaintiffs, an

       award of attorney fees and costs in favor of the Plaintiffs, directed at the

       Defendants occasioned by the actions of the Defendants as set forth in

       this Complaint, and for such other and further relief as is deemed just

       and reasonable, derivative from the facts set forth in this complaint and

       allowed under the cited Federal enactment.


                      THIRD CAUSE OF ACTION
             Violation of Civil Rights---42 U.S.C., section 1983
                           Equal Protection

    102.       The Plaintiffs incorporate by reference, as if more fully set forth

       herein, Paragraphs 1-2, Jurisdiction and Venue, Paragraphs 3-4, Parties,

       Paragraphs 5-71, Statement of Facts, as set forth in the Complaint.

                                            38
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 39 of 92 PageID 468




    103.       As described more fully above, the Defendants, all while acting

       individually, jointly, and in conspiracy, as well as under color of law, denied

       the Plaintiffs of equal protection of the law in contravention of their

       constitutional rights.

    104.       Specifically, the Defendants actively participated in, or personally

       caused, the abuse of the Plaintiffs in a manner calculated to coerce

       submission to the nefarious goals of the Defendants and, for the Defendants

       to unlawfully secure money and property belonging to the Plaintiffs. The

       modus operandi described in this complaint appears to be motivated by

       animus and/or bias, which racial bias and/or gender bias constituted a

       purposeful discrimination.

    105.       As a result of this violation, Plaintiff suffered and continues to suffer

       economic loss and emotional distress as set forth in this complaint.

    106.       WHEREFORE, The Plaintiffs seek injunctive relief prohibiting

       the visitation of further harm from the Defendants as to the Plaintiffs, an

       award of attorney fees and costs in favor of the Plaintiffs, directed at the

       Defendants occasioned by the actions of the Defendants as set forth in

       this Complaint, and for such other and further relief as is deemed just

       and reasonable, derivative from the facts set forth in this complaint and

       allowed under the cited Federal enactment.


                                           39
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 40 of 92 PageID 469




                     FOURTH CAUSE OF ACTION

             Violation of Civil Rights---42 U.S.C., section 1985(3)
                Conspiracy to Deprive Constitutional Rights

    107.       The Plaintiffs incorporate by reference, as if more fully set forth

       herein, Paragraphs 1-2, Jurisdiction and Venue, Paragraphs 3-4, Parties,

       Paragraphs 5-71, Statement of Facts, as set forth in the Complaint.

    108.       As set forth in the incorporated paragraphs, each of the Defendants

       conspired, directly or indirectly, for the purpose of depriving the Plaintiffs of

       Equal Protection of the Law.

    109.       In so doing, each of the Defendants took actions in furtherance of this

       conspiracy, causing injury to Plaintiffs.

    110.      The unlawful conduct complained of and described in this complaint

       was undertaken with malice, willfulness and reckless indifference to the

       rights of others.

    111.      The unlawful conduct described in this complaint was undertaken

       pursuant to the policy and practice of the Defendants in the manner described

       more fully in those paragraphs of this Complaint which paragraphs are

       indicated as incorporated by reference.

       WHEREFORE, The Plaintiffs seek injunctive relief prohibiting the

       visitation of further harm from the Defendants as to the Plaintiffs, an


                                           40
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 41 of 92 PageID 470




       award of attorney fees and costs in favor of the Plaintiffs, directed at the

       Defendants occasioned by the actions of the Defendants as set forth in

       this Complaint, and for such other and further relief as is deemed just

       and reasonable, derivative from the facts set forth in this complaint and

       allowed under the cited Federal enactment.



                   FIFTH CAUSE OF ACTION
                       42 U.S.C. section 1983
           Conspiracy to Deprive Plaintiffs of Constitutional Rights.

    112.       The Plaintiffs incorporate by reference, as if more fully set forth

       herein, Paragraphs 1-2, Jurisdiction and Venue, Paragraphs 3-4, Parties,

       Paragraphs 5-71, Statement of Facts, as set forth in the Complaint.

    113.      Each of the Paragraphs set forth in this Complaint is incorporated by

       reference as if more fully set forth herein.

    114.      At a point in time as yet unknown to the Plaintiffs, the Defendants,

       Defendant Judge Ronald Ficarrotta, Defendant Judge Rex Barbas, Defendant

       Judge Paul Huey, Defendant Judge Caroline Tesche Arkin, Defendant

       Michael Ryan Kangas, Defendant Phillip A. Baumann and Defendant

       Baumann/Kangas Estate Law, reached an agreement amongst themselves to

       formulate a complaint naming the Plaintiffs and alleging serious misconduct




                                            41
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 42 of 92 PageID 471




       on their part, including but not limited to abuse of the elderly pursuant to

       Fla.Stat. 415.1111.

    115.      By orchestrating this conspiracy, all of the Defendants, intended to

       deprive the Plaintiffs of their constitutional rights, under color of law as

       described in the paragraphs incorporated by reference.

    116.      The Defendants knew that their conspiracy was without merit and the

       Defendants, Defendant Judge Ronald Ficarrotta, Defendant Judge Rex

       Barbas, Defendant Judge Paul Huey, Defendant Judge Caroline Tesche

       Arkin, Defendant Michael Ryan Kangas, Defendant Phillip A. Baumann and

       Defendant Baumann/Kangas Estate Law, have admitted to same. Indeed, the

       order issued at their collective behest, awarding nearly         $400,000.00 in

       attorney fees to Defendant Michael Ryan Kangas and Defendant Phillip A.

       Baumann to be paid by the Plaintiffs in this action acknowledges that the

       original case, 3762, was “dead on arrival”, i.e., meritless and acting in the

       clear absence of any and all jurisdiction. The Defendants, Defendant Judge

       Ronald Ficarrotta, Defendant Judge Rex Barbas, Defendant Judge Paul Huey,

       Defendant Judge Caroline Tesche Arkin, Defendant Michael Ryan Kangas,

       Defendant Phillip A. Baumann and Defendant Baumann/Kangas Estate Law,

       have acknowledged that they utilized a bad faith filing to unlawfully

       confiscate property of the Plaintiffs, to deny Plaintiffs of their right to trial, to


                                             42
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 43 of 92 PageID 472




       ‘bury” the exculpatory evidence submitted by the Plaintiffs and to then

       unlawfully award attorney fees against Plaintiffs the Defendants, Defendant

       Judge Ronald Ficarrotta, Defendant Judge Rex Barbas, Defendant Judge Paul

       Huey, Defendant Judge Caroline Tesche Arkin, Defendant Michael Ryan

       Kangas, Defendant Phillip A. Baumann and Defendant Baumann/Kangas

       Estate Law, attempted to elevate or legitimize a bad faith filing. (Some might

       refer to this as putting lipstick on a pig; the pig remains a pig).

    117.      In this manner all of the Defendants acting in concert with each other

       and, as yet, unknown co-conspirators, have conspired by concerted action to

       accomplish an unlawful purpose by an unlawful means.

    118.      In furtherance of the conspiracy each of the co-conspirators

       committed an overt act or subscribed to the commission of an overt act, and

       each of the co-conspirators became a willful participant in joint activity.

    119.      As a direct and proximate result of the illicit prior agreement

       referenced above, Plaintiffs rights were violated, and the Plaintiffs have

       suffered substantial financial damages as well as severe emotional distress

       and anguish.

    120.       The illicit activity described in this count, and in the incorporated

       paragraphs was undertaken with malice, willfulness, and reckless

       indifference to the rights of others.


                                               43
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 44 of 92 PageID 473




    121.      The illicit activity described in this count and in the incorporated

       paragraphs was undertaken pursuant to the policy and practice of the

       Defendants in the manner described more fully in the incorporated

       paragraphs and was tacitly ratified by the Defendants who exercised policy

       making authority.

    122.      WHEREFORE, The Plaintiffs seek injunctive relief prohibiting

       the visitation of further harm from the Defendants as to the Plaintiffs, an

       award of attorney fees and costs in favor of the Plaintiffs, directed at the

       Defendants occasioned by the actions of the Defendants as set forth in

       this Complaint, and for such other and further relief as is deemed just

       and reasonable, derivative from the facts set forth in this complaint and

       allowed under the cited Federal enactment.

                           SIXTH CAUSE OF ACTION

                           42 U.S.C., section 1983
                        Denial of Access to the Courts

    123.      The Plaintiffs incorporate by reference, as if more fully set forth

       herein, Paragraphs 1-2, Jurisdiction and Venue; Paragraphs 3-4, Parties; and

       Paragraphs 5-71, Statement of Facts as set forth in this Complaint.

    124.       In the manner described more fully herein, each of the Defendants, all

       while acting individually, jointly, and in conspiracy, denied the Plaintiffs

       access to the courts by their wrongful suppression of exculpatory evidence

                                           44
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 45 of 92 PageID 474




       thereby denying the Plaintiffs of their ability to defend themselves and of

       asserting constitutional claims against the Defendants.

    125.         Other claims to which the Plaintiffs could have had recourse to seek

       redress were diminished by the passage of time, (nearly seven years), and the

       accompanying erosion of evidence necessary to prove such claims.

    126.         The illicit conduct described in this count and in this Complaint was

       undertaken with malice, willfulness, and reckless indifference to the rights of

       others.

    127.         The illicit activity described in this count and in this Complaint was

       undertaken pursuant to the policy and practice of the Defendants as has been

       described in the incorporated paragraphs of this Complaint. The acts and

       actions attributed to the defendants in this matter were done under color of

       law for the purpose of depriving the Plaintiffs of rights, privileges and/or

       immunities guaranteed under the U.S. Constitution.

       WHEREFORE, The Plaintiffs seek injunctive relief prohibiting the

       visitation of further harm from the Defendants as to the Plaintiffs, an

       award of attorney fees and costs in favor of the Plaintiffs, directed at the

       Defendants occasioned by the actions of the Defendants as set forth in

       this Complaint, and for such other and further relief as is deemed just




                                             45
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 46 of 92 PageID 475




       and reasonable, derivative from the facts set forth in this complaint and

       allowed under the cited Federal enactment.


                     SEVENTH CAUSE OF ACTION
                Violation of Civil Rights---42 U.S.C., section 1983
                 Chief Judge Ronald Ficarrotta-Failure to Intervene


    128.      The Plaintiffs incorporate by reference, as if more fully set forth

       herein, Paragraphs 1-2, Jurisdiction; Paragraphs 3-4, Parties and Paragraphs

       5-71 of Statement of Facts as set forth in this Complaint.

    129.      In the manner described above, during the constitutional violations

       described above, one or more of the Defendants, (and other as yet unknown

       members of the Judiciary or the county authority), stood by without

       intervening to prevent the above-described misconduct.

    130.      Chief Judge Ronald Ficarrotta was advised as to the numerous and

       sundry Constitutional violations as well as the conduct of Defendant Judge

       Huey Judge Barbas and Judge Tesche Arkin; Chief Judge Ficarrotta, who had

       direct knowledge of the actions perpetrated by some, if not all, of the

       Defendants, did nothing to remediate the ongoing illicit conduct and unlawful

       activity of the Defendants.

    131.      The Defendant Chief Judge Ronald Ficarrotta at all times relevant,

       had a duty of supervision as to the Defendant Judges which he failed to


                                           46
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 47 of 92 PageID 476




       exercise. In failing to exercise his duty as to the subordinate Defendant

       Judges, the Defendant Chief Judge Ficarrotta violated his oath of office and

       breached his duty as to the Plaintiffs.

    132.      As a result of the Defendant Chief Judge Ficarrotta failure to

       intervene to prevent the violation of Plaintiffs constitutional rights, Plaintiffs

       suffered pain and injury, as well as emotional distress and severe and

       substantial economic loss.

    133.       The Defendant Chief Judge Ficarrotta had a reasonable opportunity to

       prevent the harm described above; the Defendant Chief Judge Ficarrotta

       failed to do so.

    134.       The illicit activity and unlawful conduct described in the incorporated

       paragraphs of this Complaint, and in this Count, was objectively

       unreasonable and was undertaken intentionally, under color of law, with

       willful indifference as to the Constitutional rights of the Plaintiffs and in utter

       disregard of the oath of office and supervisory responsibility of the

       Defendant Chief Judge Ficarrotta.

    135.      The unlawful conduct described in this count and in the paragraphs

       incorporated by reference in this Complaint was/were undertaken pursuant to

       the policy and practice of the Defendants.




                                            47
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 48 of 92 PageID 477




    136.      The unlawful activity described in this Cause of Action and in the

       paragraphs of this Complaint which paragraphs are incorporated by reference

       were, at all times relevant, known to the Defendant.

       WHEREFORE, The Plaintiffs seek injunctive relief prohibiting the

       visitation of further harm from the Defendants as to the Plaintiffs, an

       award of attorney fees and costs in favor of the Plaintiffs, directed at the

       Defendants occasioned by the actions of the Defendants as set forth in

       this Complaint, and for such other and further relief as is deemed just

       and reasonable, derivative from the facts set forth in this complaint and

       allowed under the cited Federal enactment.



                     EIGHTH CAUSE OF ACTION
                Violation of Civil Rights---42 U.S.C., section 1983
                Failure to Intervene-Hillsborough County


    137.      The Plaintiffs incorporate by reference, as if more fully set forth

       herein, Paragraphs 1-2, Jurisdiction; Paragraphs 3-4, Parties; Paragraphs 5-71

       of Statement of Facts and Paragraphs 103-105, 108-111, 129-136, as set forth

       in this Complaint.

    138.      In the manner described in the incorporated paragraphs of this

       Complaint and, during the constitutional violations described in the

       incorporated paragraphs of this Complaint, the Defendant Hillsborough

                                           48
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 49 of 92 PageID 478




       County, as well as one or more of the other Defendants, stood by without

       intervening to prevent the above-described misconduct.

    139.      The Defendant Hillsborough County was advised as to the existence

       of numerous and sundry Constitutional violations as well as the conduct of

       Defendant Judge Huey. The Defendant Hillsborough County had direct

       and/or imputed knowledge of the actions perpetrated collectively by the

       Defendants, under color of law, with the purpose of depriving the Plaintiffs

       of the right and privileges guaranteed to them under the U.S. Constitution.

       The Defendant, Hillsborough County, did nothing to remediate the ongoing

       unlawful conduct and unlawful activity set forth in this complaint.

    140.      The Defendant Hillsborough County, at all times relevant, had a

       specific and non-delegable duty, pursuant to HCHRO, of supervision as to

       their fellow Defendants which the Defendant Hillsborough County failed to

       exercise. In failing to exercise the duty undertaken in the HCHRO, the

       Defendant Hillsborough County violated the HCHRO by failing to conduct

       an investigation, failing to address the multiple violations proscribed under

       the HCHRO and other wise breached its duty as to the Plaintiffs. The

       Defendant Chief Judge Ronald Ficarrotta was made aware of the numerous

       unlawful acts perpetrated by those judges over which he had administrative

       authority.


                                           49
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 50 of 92 PageID 479




    141.      As a result of the failure of the Defendant Hillsborough County to

       enforce its own ordinance, i.e., HCHRO, and its abject failure to intervene to

       prevent the violation of Plaintiffs constitutional rights, Plaintiffs have under

       color of law suffered the loss of the benefit of those rights and privileges

       guaranteed under the U.S. Constitution.

    142.       The Defendant Hillsborough County had knowledge, or in the

       reasonable exercise of its authority under HCHRO, of the sexual misconduct

       and extortion utilized by the Defendant Judge Huey, and others, thus

       providing the Defendant Hillsborough County with a reasonable opportunity

       to prevent the harm described in the paragraphs incorporated by reference

       and in this cause of action the Defendant Hillsborough County failed to take

       any action.

    143.       The illicit activity and unlawful conduct described in the incorporated

       paragraphs of this Complaint, and in this Count, was objectively

       unreasonable and was undertaken intentionally, with willful

       indifference/blindness on the part of the Defendant Hillsborough County as

       to the multiple violations of the Constitutional rights of the Plaintiffs and in

       utter disregard of the HCHRO and the supervisory responsibilities of the

       Defendant Hillsborough County, pursuant to the HCHRO.




                                            50
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 51 of 92 PageID 480




    144.      The unlawful conduct described in this count and in the paragraphs

       incorporated by reference in this Complaint was/were undertaken pursuant to

       the policy and practice of the Defendants.

       WHEREFORE, The Plaintiffs seek injunctive relief prohibiting the

       visitation of further harm from the Defendants as to the Plaintiffs, an

       award of attorney fees and costs in favor of the Plaintiffs, directed at the

       Defendants occasioned by the actions of the Defendants as set forth in

       this Complaint, and for such other and further relief as is deemed just

       and reasonable, derivative from the facts set forth in this complaint and

       allowed under the cited Federal enactment.

                              State Law Claim
                       NINETH CAUSE OF ACTION
                           CIVIL CONSPIRACY
    145.      The Plaintiffs incorporate by reference, as if more fully set forth

       herein, Paragraphs 1-2, Jurisdiction; Paragraphs 3-4, Parties; Paragraphs 5-71

       of Statement of Facts as set forth in this Complaint, and Paragraphs 73-90,

       92-101, 103-105, 106-111, 113-121, 124-127, 129-136, 138-144, as set forth

       in this Complaint.


    146.      At all times relevant in this complaint, the named defendants did in

       fact combine, collude and conspire to achieve by concerted action the

       accomplishment of an unlawful purpose or, alternatively, the accomplishment


                                           51
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 52 of 92 PageID 481




       of a lawful purpose by unlawful means. At all times relevant the defendants

       conspired to, and in fact accomplished acts, unlawfully, willfully, and

       maliciously that resulted in injury to the Plaintiffs.

    147.      In short, the Defendants did conspire to do an unlawful act, or acts, or

       to do a lawful act or acts by unlawful means.

    148.      The Defendants in this action perpetrated overt act or acts in the

       pursuance of their conspiracy directed at the Plaintiffs.

    149.       As a result of the acts perpetrated by the Defendants in furtherance of

       the conspiracy financial harm was done to the Plaintiffs.

    150.       The basis of this cause of action, i.e., conspiracy, is the doing of an

       action a cause of action in conspiracy, together with those paragraphs

       included by reference, demonstrates a conspiracy by and among the

       defendants the purpose of which was to do an unlawful act. The unlawful acts

       include, but are not limited to, the acceptance by the Defendants of forged

       orders and the decision by the Defendants to elevate those fraudulent orders

       to the status of legal orders which such orders were not; improperly striking

       the pleadings of the Plaintiff; demanding sexual favors of the Plaintiff in

       exchange for a favorable ruling, (i.e., sexual extortion); confiscation of

       Homestead Property in contravention of the Florida Constitution and those

       cases decided thereunder. These overt act(s) were undertaken by or on behalf


                                            52
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 53 of 92 PageID 482




       of the members of the conspiracy in pursuance of the goal(s) of the

       conspiracy and damage to the Plaintiffs was realized as a result of the act(s)

       performed in furtherance of the conspiracy. At all times relevant the

       Defendants possessed actual knowledge or constructive knowledge of the

       actions of their co-conspirators. The co-conspirators, either participated in the

       actions set forth in the incorporated paragraphs or, with knowledge of the

       intent of their fellow co-conspirators, acquiesced in the goals of the

       conspiracy by their willful blindness/indifference.


       WHEREFORE, The Plaintiffs seek an award of compensatory damages,

       damages occasioned by the intentional infliction of emotional distress,

       attorney fees, punitive damages; damages are in excess of $1,000,000.00;

       and such other and further relief as is deemed just and reasonable and

       derivative from the facts set forth in this complaint.


                 TENTH CAUSE OF ACTION
                      Civil RICO
           CIVIL REMEDIES FOR CRIMINAL PRACTICES ACT
    151.      The Plaintiffs incorporate by reference, as if more fully set forth

       herein, Paragraphs 1-2, Jurisdiction; Paragraphs 3-4, Parties; Paragraphs 5-71

       of Statement of Facts as set forth in this Complaint, and Paragraphs 73-90,




                                           53
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 54 of 92 PageID 483




       92-101, 103-105, 106-111, 113-121, 124-127, 129-136, 138-144, 146-150, as

       set forth in this Complaint .

    152.      Pursuant to Fla. Stat. 772.103 et seq., Fla. Stat. 772.103(2), Fla. Stat.

       772.103(3) it is unlawful for any person through a pattern of criminal activity

       or through the collection of an unlawful debt, to acquire or maintain, directly

       or indirectly, any interest in or control of any enterprise or real property.

       Further, it is unlawful to conspire or endeavor to violate any of the provisions

       of subsection (1), subsection (2), or subsection (3).

    153.      The Plaintiffs have a cognizable cause of action under Fla.Stat.

       772.103 et seq., and Fla. Stat. 772.104.

    154.      The Plaintiffs have been injured by reason of the Defendants actions

       and conspiracy to commit those actions which resulted in harm to the

       Plaintiffs and severe economic loss.

    155.      The nature of the existence of the relationship between and among the

       Defendants in this matter constitutes an enterprise the purpose of which was

       to divest, confiscate, expropriate and otherwise unlawfully obtain the

       property, both real and personal, as well as cash, belonging to the Plaintiffs.

    156.      The continuing pattern of unlawful behavior on the part of the

       Defendants, was directed, repeatedly, at the named Plaintiffs as well as third




                                            54
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 55 of 92 PageID 484




       parties not named in this law suit whose rights and property was similarly

       confiscated, seized, and otherwise unlawfully taken under color of law.

    157.      At all times relevant to this matter, the Defendant Judges of the

       Thirteenth Judicial Circuit together with Hillsborough County, Defendant

       Michael Ryan Kangas, Defendant Phillip A. Baumann, Defendant

       Baumann/Kangas Estate Law, Defendant Jason Gordillo, Defendant Deputy

       Jonathan Carlton, Defendant Corporal Gary Harris and Defendant Chad

       Chronister in his Official Capacity of as Sheriff of HCSO constituted an

       association under which they exercised their authority to violate the rights

       and confiscate the property of the named Plaintiffs as well as the rights and

       property of individuals not presently named as Plaintiffs in this complaint.

    158.      The conduct complained of as to the Defendants in this complaint

       constitute a pattern of racketeering activity which manifested itself in the

       commission of multiple incidents of racketeering or racketeering conduct that

       have the same or similar intents, results, accomplices, victims or methods of

       commission or that are otherwise interrelated by distinguishing

       characteristics and are not isolated incidents, as set forth in those paragraphs

       of this Complaint which paragraphs are incorporated by reference.


                WHEREFORE, The Plaintiffs seek an award of compensatory

    damages, damages occasioned by the intentional infliction of emotional


                                           55
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 56 of 92 PageID 485




    distress, attorney fees, punitive damages; damages are in excess of

    $1,000,000.00; and such other and further relief as is deemed just and

    reasonable and derivative from the facts set forth in this complaint.



                            State Based Cause of Action

       ELEVENTH CAUSE OF ACTION: UNLAWFUL EVICTION

    159.      The Plaintiffs incorporate by reference, as if more fully set forth

       herein, Paragraphs 1-2, Jurisdiction; Paragraphs 3-4, Parties; Paragraphs 5-71

       of Statement of Facts as set forth in this Complaint; Paragraphs 73-90, 92-

       101, 103-105, 106-111, 113-121, 124-127, 129-136, 138-144, 146-150, as set

       forth in this Complaint.

    160.      The subject Homestead Property was, at all times relevant, Homestead

       Property, subject to the protections afforded Homestead Property as set forth

       at Article X, section 4 of the Florida Constitution. The Defendants at all

       times relevant conspired to confiscate the property and did so by way of an

       unlawful order issued by Defendant Judge Rex Barbas.

    161.      The Homestead Property is located in Hillsborough County, Florida

       and more fully described as:

         ALL of Lot 30 and the South 31 Feed of Lot 29 of
     KENTEL PARK SUBDIVISION, as per the recordation
     In Plat Book 12 on Page 665 of the Public Records of
     Hillsborough County, Florida.


                                           56
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 57 of 92 PageID 486




     The address is 119 South Clark Avenue,
     Tampa, Florida 33609

    162.      On or about 4 April 2014, the Defendants conspired to utilize an order

       of the Probate Court which order was false and was known by the Defendants

       to be false.

    163.      The false order was utilized by the Defendants to empower third

       parties to evict the Plaintiffs, the family in residence at the Homestead

       Property. The Plaintiffs were allowed 15 minutes to depart.

    164.      At the time of the unlawful eviction the property was classified as

       Homestead Property, The Property was classified as such from its

       construction in approximately 1971 and is so classified presently.

    165.      Neither the Defendants or their agents at any time held any right, title

       or interest in the subject Homestead Property. The Homestead Property was

       not before the court in that the court lacked in rem jurisdiction over the

       Homestead Property.

    166.      There is no caselaw extant in the State of Florida which would permit

       the taking of the subject Homestead Property under these facts.

    167.      The Defendant Judge Barbas stated, in court and on the record in the

       presence of representatives of the media, that he caused the Homestead

       Property to be confiscated because the present Plaintiff Teresa Gaffney had

       violated his discovery order. In short, the Defendant Judge Barbas

                                           57
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 58 of 92 PageID 487




       confiscated the Homestead Property of one of the present Plaintiffs as a

       sanction against a second present Plaintiff. The Florida Constitution does not

       permit the taking of Homestead Property as a sanction. There were no orders

       issued by the Defendant Judge Barbas relative to Plaintiff Teresa Gaffney as

       to discovery.

    168.      Upon information and belief, the Plaintiffs avers that the motivation

       of the Defendants was to cover up the theft of an estimated $1,000,000.00 in

       assets from the estate of John J. Gaffney by Defendant Michael Ryan Kangas

       and Defendant Phillip A. Baumann in 3762 and to punish/silence the Plaintiff

       Teresa M. Gaffney in that she had “outed” the Defendant Judge Huey for his

       attempt at sexual extortion.



    169.      In furtherance of the concerted action of expropriation of Homestead

       Property the Defendants, as set forth in paragraphs 5-71, conspired in the

       expropriation of Homestead property. Defendant Judge Tesche Arkin having

       admitted that the underlying claim was “dead on arrival”, (i.e., meritless), the

       Defendants, by and through their co-conspirator, Defendant Judge Tesche

       Arkin, acting in the clear absence of all jurisdiction, caused to be awarded

       against the Plaintiffs a significant sum in the form of attorney fees which

       amounts to a judicially disguised act of theft.


                                           58
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 59 of 92 PageID 488




    170.      It is established law, Constitutionally and case made, that Homestead

       Property cannot be seized and/or levied against except under three

       Constitutional exceptions to the Homestead Exemption. None of the three

       exceptions to the Homestead exemption are applicable in this matter. The

       Defendants having no Constitutional Authority nor statutory authority acted

       in the clear absence of all jurisdiction.

    171.      Testimony offered by a witness in the lower proceeding, i.e., 3762,

       unequivocally stated that the subject real property was Homestead Property.

       This statement was unchallenged by the presiding Defendant Judge Barbas

       and/or Defendant Michael Ryan Kangas and Defendant Phillip A. Baumann.

       No testimony was offered by Defendant Michael Ryan Kangas and

       Defendant Phillip A. Baumann in opposition to the referenced testimony.

       Defendant Michael Ryan Kangas, Defendant Phillip A. Baumann and

       Defendant Baumann/Kangas Estate Law cited this evidentiary submission in

       its pleadings without contrary argument. The Defendant Judge Barbas

       ignored the testimony of the witness and ignored the Constitution of the State

       of Florida acting in the clear absence of all jurisdiction.

    172.       A Notice of Homestead was filed and served as to the subject

       property by the holder/declarer of Homestead Status of the property

       confiscated.


                                            59
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 60 of 92 PageID 489




    173.        No response or challenge to the Declaration of Homestead was

       offered by Defendant Michael Ryan Kangas, Defendant Phillip A. Baumann

       and Defendant Baumann/Kangas Estate Law.

    174.        There are no cognizable facts which would undermine the Homestead

       Status of the subject property.

    175.        There is no cognizable law which would support the confiscation of

       Homestead Property by the Defendants in this matter under the controlling

       facts.


     WHEREFORE, The Plaintiffs seek an award of compensatory damages,

     damages occasioned by the intentional infliction of emotional distress,

     attorney fees, punitive damages; damages are in excess of $1,000,000.00;

     and such other and further relief as is deemed just and reasonable and

     derivative from the facts set forth herein.



                                 State Based Cause of Action

       TWELFTH CAUSE OF ACTION: VIOLATION OF FLORIDA
       STATUTE 817.535

    176.        The Plaintiffs incorporate by reference, as if more fully set forth

       herein, Paragraphs 1-2, Jurisdiction; Paragraphs 3-4, Parties; Paragraphs 5-71

       of Statement of Facts and Paragraphs 160-175 as set forth in this Complaint.

                                             60
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 61 of 92 PageID 490




    177.      The Defendants, Defendant Judge Rex Barbas, Defendant Judge Paul

       Huey, Defendant Judge Caroline Tesche Arkin, Defendant Michael Ryan

       Kangas, Defendant Phillip A. Baumann and Defendant Baumann/Kangas

       Estate Law, caused/allowed the imposition of a lis pendens on the

       Homestead Property, without the posting of a bond. The Defendants

       proceeded in the clear absence of subject matter jurisdiction over property

       not within their grant of jurisdiction and in contravention of Article I, section

       9 of the Florida Constitution and Article X, section 4 of the Florida

       Constitution.

    178.      The Defendants, Defendant Judge Rex Barbas, Defendant Judge Paul

       Huey, Defendant Judge Caroline Tesche Arkin, Defendant Michael Ryan

       Kangas, Defendant Phillip A. Baumann and Defendant Baumann/Kangas

       Estate Law, notwithstanding their complete lack of any semblance of

       jurisdictional authority, allowed the imposition of a lis pendens on

       Homestead Property in further contravention of Fla.Stat. 817.535. et seq., and

       Fla. Stat. 843.0855.

    179.      The Defendants, Defendant Judge Rex Barbas, Defendant Judge Paul

       Huey, Defendant Judge Caroline Tesche Arkin, Defendant Michael Ryan

       Kangas, Defendant Phillip A. Baumann and Defendant Baumann/Kangas




                                           61
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 62 of 92 PageID 491




       Estate Law, caused to be filed in the public records a lis pendens, a false

       document as defined in Fla.Stat. 817.535.

    180.      The Defendants, Defendant Judge Rex Barbas, Defendant Judge Paul

       Huey, Defendant Judge Caroline Tesche Arkin, Defendant Michael Ryan

       Kangas, Defendant Phillip A. Baumann and Defendant Baumann/Kangas

       Estate Law, meet the statutory requirements as to “Filer”, Fla.Stat.

       817.535(1)(b).

    181.      The Defendants, Defendant Judge Rex Barbas, Defendant Judge Paul

       Huey, Defendant Judge Caroline Tesche Arkin, Defendant Michael Ryan

       Kangas, Defendant Phillip A. Baumann and Defendant Baumann/Kangas

       Estate Law, meet the statutory requirement as to the filing of an

       “Instrument”, (Fla. Stat. 817.535(1)(c).

    182.      The actions taken by the Defendants, Defendant Judge Rex Barbas,

       Defendant Judge Paul Huey, Defendant Judge Caroline Tesche Arkin,

       Defendant Michael Ryan Kangas, Defendant Phillip A. Baumann and

       Defendant Baumann/Kangas Estate Law, meet the statutory requirement as

       to “Official record”;

       The Plaintiff, Teresa M. Gaffney, qualifies as “Public Officer or employee”,

       Fla.Stat. 817.535(1)(e).




                                           62
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 63 of 92 PageID 492




    183.      The materially false lis pendens has remained a filed instrument filed

       in furtherance of the conspiracy of the Defendants, Defendant Judge Rex

       Barbas, Defendant Judge Paul Huey, Defendant Judge Caroline Tesche

       Arkin, Defendant Michael Ryan Kangas, Defendant Phillip A. Baumann and

       Defendant Baumann/Kangas Estate Law, to confiscate the Homestead

       Property of the Plaintiffs, for approximately seven years. The sole purpose

       and intent of the filing of the materially false lis pendens was to defraud

       and/or harass the Plaintiffs. Each document filed constitutes a violation. Each

       day in which the false lis pendens is filed constitutes a further violation of the

       provisions of Fla.Stat. 817.535 and as such entitle the Plaintiffs to an award

       of damages, an award of attorney fees, per diem, an award of costs and,

       pursuant to Fla.Stat. 817.535 (8)(b)(2) an award of punitive damages, subject

       to the criteria set forth in Fla.Stat. 768.72 as well as those further sanctions

       contained in Fla.Stat. 817.535 and Fla.Stat. 843.0855.

       WHEREFORE, The Plaintiffs pray for and seek recovery of:

       compensatory damages, statutory damages, attorney fees and costs as

       well as punitive damages; damages are in excess of $1,000,000.00; as

       provided in the cited statute and for such other and further relief as is

       set forth in Fla.Stat. 817.535 and Fla.Stat. 843.0855 and foer such other

       and further relief as this Court deems just and proper.


                                            63
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 64 of 92 PageID 493




                        State Based Cause of Action
                     THIRTEENTH CAUSE OF ACTION
                                FRAUD

  The Plaintiffs incorporate by reference as if more fully set forth herein,

  Paragraphs 1-2, Jurisdiction; Paragraphs 3-4, Parties; Paragraphs 5-71 of the

  Statement of Facts, and Paragraphs 160-175, as set forth in the Complaint.

    184.      The Defendants, Defendant Judge Rex Barbas, Defendant Judge Paul

       Huey, and Defendant Judge Caroline Tesche Arkin, in filing orders

       throughout the, approximately, last seven years of this case have caused the

       circulation of a materially false narrative relative to the Plaintiffs.

    185.      The Defendants, Defendant Judge Rex Barbas, Defendant Judge Paul

       Huey, and Defendant Judge Caroline Tesche Arkin, knew, or should have

       known, that their orders and court filings contained significant statements

       that were untrue.

    186.      The false statements concerned material facts relative to the

       underlying case, i.e., 3762.

    187.      As a result of the false statements of material facts the Plaintiffs

       suffered injuries both financial and physical. The injuries suffered by the

       Plaintiffs as a result of the publication of false statements by the Defendants,

       Defendant Judge Rex Barbas, Defendant Judge Paul Huey, and Defendant

       Judge Caroline Tesche Arkin, are ongoing.

                                             64
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 65 of 92 PageID 494




    188.      The materially false statements have been received by the

       unsuspecting public with justifiable confidence in that they emanate from the

       bench and have been acquiesced by the County.

    189.      The intent of the Defendants, Defendant Judge Rex Barbas, Defendant

       Judge Paul Huey, and Defendant Judge Caroline Tesche Arkin, is to dupe

       unsuspecting individuals and encourage such individuals to purchase the

       confiscated Homestead Property of the Plaintiffs.

     WHEREFORE, The Plaintiffs seek an award of compensatory damages,

     damages are in excess of $1,000,000.00, damages occasioned by the

     perpetration of fraud by the Defendants, compensation for the intentional

     infliction of emotional distress, upon the Plaintiffs by the acts/actions of

     the Defendants, attorney fees, and such other and further relief as is

     deemed just and reasonable and derivative from the facts set forth herein.

                         State Based Cause of Action
                      FOURTEENTH CAUSE OF ACTION:
                      THEFT OF PERSONAL PROPERTY

    190.      The Plaintiffs incorporate by reference, as if more fully set forth

       herein, Paragraphs 1-2, Jurisdiction; Paragraphs 3-4, Parties; Paragraphs 5-71

       of Statement of Facts and Paragraphs 160-175 as set forth in this Complaint.

    191.      The Defendants, Defendant Judge Rex Barbas, Defendant Judge Paul

       Huey, Defendant Judge Caroline Tesche Arkin, Defendant Michael Ryan


                                           65
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 66 of 92 PageID 495




       Kangas, Defendant Phillip A. Baumann and Defendant Baumann/Kangas

       Estate Law, caused the unlawful eviction of the family, i.e., The Plaintiffs,

       from their Homestead Property and thereby rendered the family homeless in

       contravention of Article X, section 4 of the Florida Constitution.

    192.      As a result of the unlawful eviction of the Plaintiffs, the Plaintiffs and

       family members lost a substantial amount of personal property including, but

       not limited to, two automobiles, military equipment issued to one of the

       family members, firearm(s) and ammunition, and other personal property

       valued well in excess of $100,000.00 and the death of three family pets.

    193.      In the course of the theft occasioned by the Defendants, Defendant

       Judge Rex Barbas, Defendant Judge Paul Huey, Defendant Judge Caroline

       Tesche Arkin, Defendant Michael Ryan Kangas, Defendant Phillip A.

       Baumann and Defendant Baumann/Kangas Estate Law, additional damage

       was caused as to real and/or personal property of another in excess of

       $1,000.00.

    194.      During the course of the theft occasioned by the actions of the

       Defendants two (2) fire extinguishers, installed for the purpose of fire

       prevention and control were unlawfully taken.

    195.      WHEREFORE, The Plaintiffs seek an award of compensatory

       damages, damages are in excess of $1,000,000.00, damages occasioned by


                                           66
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 67 of 92 PageID 496




       the perpetration of fraud by the Defendants, compensation for the

       intentional infliction of emotional distress, upon the Plaintiffs by the

       acts/actions of the Defendants, attorney fees, and such other and further

       relief as is deemed just and reasonable and derivative from the facts set

       forth herein.


                    State Based Cause of Action
     FIFTEENTH CAUSE OF ACTION: RESPONDEAT SUPERIOR

    196.             The Plaintiffs incorporate by reference, as if more fully set forth

       herein, Paragraphs 1-2, Jurisdiction; Paragraphs 3-4, Parties; Paragraphs 5-71

       of Statement of Facts as set forth in this Complaint.

    197.      The economic and related tort injuries sustained by the Plaintiffs as

       set forth in this complaint occurred and/or transpired while the judicial

       Defendants, Defendant Judge Ronald Ficarrotta, Defendant Judge Rex

       Barbas, Defendant Judge Paul Huey and Defendant Judge Caroline Tesche

       Arkin, acted in the capacity as judicial officers of the Thirteenth Judicial

       Circuit.

    198.      During the course of the infliction of harm by the Defendants,

       Defendant Judge Ronald Ficarrotta, Defendant Judge Rex Barbas, Defendant

       Judge Paul Huey and Defendant Judge Caroline Tesche Arkin, onto the

       Plaintiffs, the Defendants, Defendant Judge Ronald Ficarrotta, Defendant



                                           67
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 68 of 92 PageID 497




       Judge Rex Barbas, Defendant Judge Paul Huey and Defendant Judge

       Caroline Tesche Arkin, were subject to the provisions of the HCHRO.

    199.      The HCHRO provides that discrimination in the form outlined in this

       complaint is prohibited.

    200.      The Defendant Hillsborough County was aware of the actions

       constituting sexual extortion which actions were engaged in by the Defendant

       Judge Paul Huey and acquiesced in by the Defendant Judge Rex Barbas and

       Defendant Caroline Tesche Arkin and the supervising Chief Judge Defendant

       Ronald Ficarrotta.

    201.      The County took no remedial action which is to say the County

       acquiesced in the conduct set forth in this complaint.

    202.      Inasmuch as the acts complained of occurred under color of law,

       albeit in contravention of the law, the acts complained of were done in

       apparent furtherance of the employee’s interest.

    203.      At the time of the occurrence of the acts complained of the

       employees, (i.e. judicial defendants) were exercising their authority as

       judicial officers.

    204.      Throughout the time in which these actions occurred and continue to

       occur the Defendant Hillsborough failed to exercise its supervisory

       responsibilities as set forth in HCHRO.


                                           68
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 69 of 92 PageID 498




    205.       Throughout the course of the matters complained of in this complaint

       the employees/defendant-judicial officers were garbed in the authority of

       their office and utilized such authority to harass, humiliate and terrorize the

       Plaintiffs.

    206.       Inasmuch as the actions of the Defendants have not been the subject

       of any oversight it must follow that the actions of the Defendants were

       adopted by their superiors and was, thus, in the course and scope of their

       employment.

    207.       The acts of the defendants as set forth in this complaint were made

       known to the Defendant Chief Judge Ronald Ficarrotta who elected to do

       nothing.

    208.       The acts of the Defendant Judge Paul Huey, as set forth in this

       complaint, were the subject of a pleading brought before the then presiding

       Defendant Judge Rex Barbas. The Defendant Judge Rex Barbas stated that

       he had “no problem” with the conduct of the Defendant Judge Huey.

       Defendant Caroline Tesche Arkin also acquiesced to the conduct of Judge

       Huey and Judge Barbas.

    209.       Each of the Defendants, their employees and agents, participated

       personally in the unlawful conduct challenged in this complaint and to the

       extent that they did not personally participate, acquiesce authorize or set-in


                                           69
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 70 of 92 PageID 499




       motion, they nevertheless failed to take necessary steps to prevent the acts

       that resulted in the unlawful conduct resulting in harm to the Plaintiffs. Each

       of the Defendants acted in concert with each other. The challenged acts

       caused the violation of Plaintiffs’ rights.

       WHEREFORE, The Plaintiffs request that this Court find that the

       Defendants, at all times relevant, acted within the course and scope of

       their employment, in so acting the actions of the Defendants brought

       harm to the Plaintiffs. The concerted actions taken by the Defendants as

       to the Plaintiffs was done in furtherance of the interests of the Thirteenth

       Judicial Circuit.


                       State Based Cause of Action
               SIXTEENTH CAUSE OF ACTION: DEFAMATION

    210.             The Plaintiffs incorporate by reference, as if more fully set forth

       herein, Paragraphs 1-2, Jurisdiction; Paragraphs 3-4, Parties; Paragraphs 5-71

       of Statement of Facts as set forth in this Complaint.

    211.      Throughout the nearly seven years of this unfounded and patently

       unlawful litigation the Defendants, Defendant Judge Ronald Ficarrotta,

       Defendant Judge Rex Barbas, Defendant Judge Paul Huey and Defendant

       Judge Caroline Tesche Arkin, Defendant Michael Ryan Kangas, Defendant

       Phillip A. Baumann and Defendant Baumann/Kangas Estate Law, engaged in


                                            70
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 71 of 92 PageID 500




       publishing materially false opinions and false court filings which the

       Defendants knew, or in the reasonable exercise of their office and oath,

       would learn were materially false.

    212.          The publication and adoption of the materially false allegations as to

       the Plaintiffs was, and is, harmful to the reputation of the Plaintiffs.

       Specifically, the false narrative exported by the Defendants, Defendant Judge

       Ronald Ficarrotta, Defendant Judge Rex Barbas, Defendant Judge Paul Huey

       and Defendant Judge Caroline Tesche Arkin, Defendant Michael Ryan

       Kangas, Defendant Phillip A. Baumann and Defendant Baumann/Kangas

       Estate Law, disparaged the honesty and integrity of the Plaintiffs. The

       Defendants, Defendant Judge Rex Barbas, Defendant Judge Paul Huey and

       Defendant Judge Caroline Tesche Arkin, Defendant Michael Ryan Kangas,

       Defendant Phillip A. Baumann and Defendant Baumann/Kangas Estate Law,

       have implied and/or stated that the Plaintiffs exploited John J. Gaffney. The

       documentation, including affidavits from third parties filed with the Court,

       established that the Plaintiffs financially helped John J. Gaffney. The

       Defendants, Defendant Judge Rex Barbas, Defendant Judge Paul Huey and

       Defendant Judge Caroline Tesche Arkin, refused to allow said witnesses to

       testify.




                                              71
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 72 of 92 PageID 501




    213.      The allegations as to the character of the Plaintiffs is implicit, if not

       actually stated in the filings of the Defendants, Defendant Defendant Judge

       Rex Barbas, Defendant Judge Paul Huey and Defendant Judge Caroline

       Tesche Arkin, Defendant Michael Ryan Kangas, Defendant Phillip A.

       Baumann and Defendant Baumann/Kangas Estate Law.

    214.      The Defendants, Defendant Judge Rex Barbas, Defendant Judge Paul

       Huey and Defendant Judge Caroline Tesche Arkin, Defendant Michael Ryan

       Kangas, Defendant Phillip A. Baumann and Defendant Baumann/Kangas

       Estate Law, allowed the materially false statements as to the Plaintiffs to be

       published knowing that such statements were materially false and would have

       a pernicious effect upon the character of the Plaintiffs.

    215.      As a result of the defamatory conduct of the Defendants, Defendant

       Judge Rex Barbas, Defendant Judge Paul Huey and Defendant Judge

       Caroline Tesche Arkin, Defendant Michael Ryan Kangas, Defendant Phillip

       A. Baumann and Defendant Baumann/Kangas Estate Law, as to the Plaintiffs

       the Plaintiffs have suffered harm, economic loss, loss of professional

       standing and has been irreparably compromised in the furtherance of their

       professional goals.

    216.      WHEREFORE, The Plaintiffs seek an award of compensatory

       damages, damages are in excess of $1,000,000.00, damages occasioned by


                                            72
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 73 of 92 PageID 502




       the perpetration of fraud by the Defendants, compensation for the

       intentional infliction of emotional distress, upon the Plaintiffs by the

       acts/actions of the Defendants, attorney fees, and such other and further

       relief as is deemed just and reasonable and derivative from the facts set

       forth herein.

                               SEVENTEENTH COUNT
                              NEGLIGENCE AS TO HCSO


    217.      The Plaintiffs incorporate by reference, as if more fully set forth

       herein, Paragraphs 1-2, Jurisdiction; Paragraphs 3-4, Parties; Paragraphs 42-

       71 of Statement of Facts as set forth in this Complaint, and Paragraphs 113-

       121, 124-127, 138-144, as set forth in this Complaint.

    218.      At all times relevant the Defendant, Chad Chronister, in his official

       capacity as Sheriff of Hillsborough County, (hereinafter referenced as,

       “Chronister/HCSO”), owed a duty to the citizens of Hillsborough County to

       perform his tasks as Sheriff with regard to due diligence as required in

       carrying out the laws, orders of the court and other related duties attendant

       upon his position as Sheriff.

    219.      The Plaintiffs were the intended beneficiaries of the duty of faithful

       performance required of the Sheriff as to the citizens of Hillsborough County.




                                           73
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 74 of 92 PageID 503




    220.      The Plaintiffs reasonably expected that the Sheriff would, in his

       official capacity, ensure that the performance of law enforcement and law

       functions would be carried out with congruence as to the laws and procedures

       required by the legislature in its enactment of Florida Statutes and the

       Constitution of the State of Florida created for and on behalf of the people of

       the State of Florida.

    221.      In all respects Defendant Chronister/HCSO failed to perform

       significant duties expected of his office and such failure impacted in a

       negative fashion on the Plaintiffs.

    222.      Defendant Chronister/HCSO failed: (a) to create an environment in

       which his legal staff as well as his law enforcement staff were knowledgeable

       as to specific duties expected of them; (b) in his sworn testimony, Defendant

       Jason Gardillo indicated that he was charged with assessing the correctness

       of the document which he received which purportedly established a legal

       basis upon which HCSO personnel could evict a family from their

       Homestead Property; (b) Defendant Jason Gardillo indicated that he

       possessed little, if any, knowledge as to the mechanics of Article X, section 4

       of the Florida Constitution; (c) Defendant Gardillo indicated that he was

       unaware of the existence of any training materials relative to that function;

       (d) Defendant Gardillo indicated that he failed to apply Federal Law to the


                                             74
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 75 of 92 PageID 504




       case at hand and indicated a lack of knowledge as to the automatic stay

       provision of the Federal Bankruptcy Code; ( e) Defendant Gardillo could not

       distinguish between an order on a Motion to Dismiss and a final judgment;

       (f) Defendant Gardillo was unaware as to whether or not there existed an

       underlying money judgment as to the homestead property.

    223.      The failure of Defendant Chronister/HCSO to properly train his staff

       is evident in sworn testimony of his Deputies, Defendant Deputy Jonathan

       Carlton and Defendant Corporal Gary Harris, who indicated an awareness of

       the filing of a Bankruptcy Petition and the interposition of the Automatic

       Stay but elected to ignore same.

    224.      During the progress of the unlawful eviction the Deputies, Defendant

       Deputy Jonathan Carlton and Defendant Corporal Gary Harris, initially

       refused to allow the family to retrieve its pets. One of the Deputies confirmed

       this in his sworn testimony and stated that the pets would be compelled to

       remain in the house, which is to say, die a slow and painful death.

    225.      This behavior on the part of Defendant Gardillo and the Deputies,

       Defendant Deputy Jonathan Carlton and Defendant Corporal Gary Harris, is

       indicative of their lack of training. This lack of training, with all of its evil

       consequences, is a function of the breach of duty on the part of Defendant

       Chronister/HCSO.


                                             75
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 76 of 92 PageID 505




    226.      The failure to properly recruit and/or train Defendant Gardillo,

       Defendant Deputy Jonathan Carlton and Defendant Corporal Gary Harris, is

       a breach of the duty owed by Defendant Chronister/HCSO to the Plaintiffs,

       specifically, and to the citizens of the State of Florida, generally.

    227.      As a result of the negligence of Defendant Chronister/HCSO, and the

       breach of the duty owed by Defendant Chronister/HCSO as to the Plaintiffs,

       the Plaintiffs have been damaged.

       WHEREFORE, The Plaintiffs seek an award of compensatory damages,

       damages are in excess of $1,000,000.00, damages occasioned by the

       negligence of Chronister/HCSO and, further, the Plaintiffs seek

       compensation for the negligent acts perpetrated upon the Plaintiffs by

       the acts/actions of the Defendant Chronister/HCSO together with

       attorney fees, costs and such other and further relief as is deemed just

       and reasonable and derivative from the facts set forth herein.



                       EIGHTEENTH CAUSE OF ACTION:
                      NEGLIGENCE OF GARDILLO/HCSO,
                   CORPORAL HARRIS AND DEPUTY CARLTON.


    228.      The Plaintiffs incorporate by reference, as if more fully set forth

       herein, Paragraphs 1-2, Jurisdiction; Paragraphs 3-4, Parties; Paragraphs 42-




                                            76
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 77 of 92 PageID 506




       71 of Statement of Facts as set forth in this Complaint, and Paragraphs 113-

       121, 124-127, 138-144, 218-227, as set forth in this Complaint.

    229.      At all times relevant the Defendants, Defendant Jason Gardillo,

       Defendant Deputy Jonathan Carlton and Defendant Corporal Gary Harris,

       individually, and in their official capacity as an agent, servant and/or

       employee of HCSO, owed a duty to the citizens of Hillsborough County to

       perform their tasks as an agent/servant/employee of HCSO with due

       diligence as required in carrying out the laws, orders of the court and other

       related duties attendant upon his position.

    230.      The Plaintiffs were the intended beneficiaries of the duty of faithful

       performance required of Defendant Gardillo/HCSO, Defendant Deputy

       Jonathan Carlton and Defendant Corporal Gary Harris, as to the citizens of

       Hillsborough County.

    231.      The Plaintiffs reasonably expected that Defendant Gardillo/HCSO,

       Defendant Deputy Jonathan Carlton and Defendant Corporal Gary Harris,

       would, in their individual and/or official capacity, ensure that the

       performance of law enforcement functions and law functions would be

       carried out in conformity with the laws and procedures required by the

       legislature in its enactment of Florida Statutes and the Constitution of the




                                           77
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 78 of 92 PageID 507




       State of Florida created for and on behalf of the people of the State of

       Florida.

    232.      In all respects Defendant Gardillo/HCSO, Defendant Deputy Jonathan

       Carlton and Defendant Corporal Gary Harris, failed to perform significant

       duties expected of their office and such failure impacted in a negative

       fashion on the Plaintiffs.

    233.      Defendant Gardillo/HCSO failed: (a) to familiarize himself with the

       laws and procedural requirements expected of him in the performance of his

       duties; (b) in his sworn testimony, Defendant Jason Gardillo, indicated that

       he was charged with assessing the correctness of the document which he

       received which purportedly established a legal basis upon which HCSO

       personnel could evict a family from their Homestead Property; (b) Defendant

       Jason Gardillo indicated that he possessed little, if any, knowledge as to the

       mechanics of Article X, section 4 of the Florida Constitution; (c) Defendant

       Gardillo indicated that he was unaware of the existence of any training

       materials relative to that function; (d) Defendant Gardillo indicated that he

       failed to apply Federal Law to the case at hand and indicated a lack of

       knowledge as to the automatic stay provision of the Federal Bankruptcy

       Code; ( e) Defendant Gardillo could not distinguish between an order on a

       Motion to Dismiss and a final judgment; (f) Defendant Gardillo was unaware


                                           78
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 79 of 92 PageID 508




       as to whether or not there existed an underlying money judgment as to the

       homestead property and, if such money judgment existed, whether it could

       operate to the detriment of homestead property.

    234.       Defendant Gardillo, as a member of the HCSO, had a duty to acquire

       the necessary knowledge required for the discharge of his duties.

    235.       Defendant Gardillo breached this duty as expressed in his sworn

       testimony.

    236.       The failure of Defendant Gardillo/HCSO, to properly acquire the

       knowledge necessary to carry out his duties is evident in sworn testimony of

       Defendant Gardillo who indicated an awareness of the filing of a Bankruptcy

       Petition and the interposition of the Automatic Stay but elected to ignore

       same.

    237.       During the progress of the unlawful eviction the Deputies, Defendant

       Deputy Jonathan Carlton and Defendant Corporal Gary Harris, on the scene

       initially refused to allow the family to retrieve its pets. One of the Deputies

       confirmed this in his sworn testimony and stated that the pets would be

       compelled to remain in the house, which is to say, die a slow and painful

       death. Defendant Deputy Jonathan Carlton and Defendant Corporal Gary

       Harris, refused to speak to the Plaintiffs’ attorney but spoke with Defendant

       Phillip A. Baumann and Defendant Michael Ryan Kangas.


                                           79
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 80 of 92 PageID 509




    238.      This behavior on the part of Defendant Gardillo and the Deputies,

       Defendant Deputy Jonathan Carlton and Defendant Corporal Gary Harris, is

       indicative of a profound lack of training. This lack of training, with all of its

       evil consequences, is a function of the breach of duty on the part of

       Defendant Gardillo/HCSO, Defendant Deputy Jonathan Carlton and

       Defendant Corporal Gary Harris.

    239.      Defendant Gardillo, an attorney licensed to practice law in the state of

       Florida. Defendant Gardillo’s lack of knowledge as to the significant task

       assigned to him, resulted in the unlawful taking of homestead property which

       is a breach of the duty owed by Defendant Gardillo/HCSO to the Plaintiffs,

       specifically, and to the citizens of the State of Florida, generally.

    240.      As a result of the negligence of Defendant Gardillo/HCSO, Defendant

       Deputy Jonathan Carlton and Defendant Corporal Gary Harris, and the

       breach of the duty owed by Defendant Gardillo/HCSO, Defendant Deputy

       Jonathan Carlton and Defendant Corporal Gary Harris, to the Plaintiffs, the

       Plaintiffs have been damaged.

       WHEREFORE, The Plaintiffs seek an award of compensatory damages,

       damages are in excess of $1,000,000.00, damages occasioned by the

       negligence of Defendant Gardillo/HCSO, Defendant Deputy Jonathan

       Carlton and Defendant Corporal Gary Harris, and, further, the Plaintiffs


                                            80
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 81 of 92 PageID 510




       seek compensation for the negligent acts perpetrated upon the Plaintiffs

       by the acts/actions of the Defendant Gardillo/HCSO, Defendant Deputy

       Jonathan Carlton and Defendant Corporal Gary Harris, together with

       attorney fees, costs and such other and further relief as is deemed just

       and reasonable and derivative from the facts set forth herein.

                NINETEENTH CAUSE OF ACTION
              FRAUD ON THE PART OF PHILLIP A BAUMANN.

                  The Plaintiffs incorporate by reference, as if more fully set forth

       herein, Paragraphs 1-2, Jurisdiction; Paragraphs 3-4, Parties; Paragraphs 5-71

       of Statement of Facts and Paragraphs 160-175 as set forth in this Complaint.

    241.      The Defendants, Defendant Judge Rex Barbas, Defendant Judge Paul

       Huey and Defendant Judge Caroline Tesche Arkin, Defendant Michael Ryan

       Kangas, Defendant Phillip A. Baumann and Defendant Baumann/Kangas

       Estate Law, fraudulently caused/allowed the imposition of a lis pendens on

       the Homestead Property, without the posting of a bond. In contravention of

       Fla.Stat. 817.535. The Defendants proceeded in the clear absence of subject

       matter jurisdiction over property not within their grant of jurisdiction and in

       contravention of Article I, section 9 of the Florida Constitution and Article X,

       section 4 of the Florida Constitution.

    242.      The Defendants, notwithstanding their complete lack of any

       semblance of jurisdictional authority, allowed the imposition of a lis pendens

                                           81
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 82 of 92 PageID 511




       on Homestead Property in further contravention of Fla.Stat. 817.535. et seq.,

       and Fla. Stat. 843.0855.

    243.      The Defendants caused to be filed in the public records a lis pendens,

       a false document as defined in Fla.Stat. 817.535.

    244.      The Defendants meet the statutory requirements as to “Filer”, Fla.Stat.

       817.535(1)(b).

    245.      The Defendants meet the statutory requirement as to the filing of an

       “Instrument”, (Fla. Stat. 817.535(1)(c).

    246.      The actions taken by the Defendants meet the statutory requirement as

       to “Official record”;

       The Plaintiffs qualify as “Public Officer or employee”, Fla.Stat.

       817.535(1)(e).

    247.      The materially false lis pendens has remained a filed instrument filed

       fraudulently in furtherance of the conspiracy of the Defendants to confiscate

       the Homestead Property of the Plaintiffs. This fraudulently filed instrument

       has been so filed for approximately seven (7) years. The sole purpose and

       intent of the filing of the materially false and fraudulent lis pendens was to

       defraud and/or harass the Plaintiffs. Each document filed constitutes a

       violation. Each day constitutes a further violation of the provisions of

       Fla.Stat. 817.535 and as such entitle the Plaintiffs to an award of damages, an


                                           82
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 83 of 92 PageID 512




       award of attorney fees, per diem, an award of costs and, pursuant to Fla.Stat.

       817.535 (8)(b)(2) an award of punitive damages, subject to the criteria set

       forth in Fla.Stat. 768.72 as well as those further sanctions contained in

       Fla.Stat. 817.535 and Fla.Stat. 843.0855.

       WHEREFORE, The Plaintiffs pray for, and seek. recovery of:

       compensatory damages, statutory damages, attorney fees and costs as

       well as punitive damages; the damages requested are in excess of

       $1,000,000.00; as provided in the cited statute and for such other and

       further relief as is set forth in Fla.Stat. 817.535 and Fla.Stat. 843.0855

       and for such other and further relief as this Court deems just and

       proper.


                       State Based Cause of Action
                     TWENTIETH CAUSE OF ACTION
                     FRAUD AS TO MICHAEL KANGAS


    248.                  The Plaintiffs incorporate by reference, as if more fully set

       forth herein, Paragraphs 1-2, Jurisdiction; Paragraphs 3-4, Parties; Paragraphs

       5-71 of Statement of Facts and Paragraphs 160-175 as set forth in this

       Complaint.

    249.      The Defendant, Defendant Michael Kangas, fraudulently

       caused/allowed the imposition of a lis pendens on the Homestead Property,


                                           83
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 84 of 92 PageID 513




       without the posting of a bond. In contravention of Fla.Stat. 817.535. The

       Defendants proceeded in the clear absence of subject matter jurisdiction over

       property not within their grant of jurisdiction and in contravention of Article

       I, section 9 of the Florida Constitution and Article X, section 4 of the Florida

       Constitution.

    250.      The Defendants, notwithstanding their complete lack of any

       semblance of jurisdictional authority, allowed the imposition of a lis pendens

       on Homestead Property in further contravention of Fla.Stat. 817.535. et seq.,

       and Fla. Stat. 843.0855.

    251.      The Defendants caused to be filed in the public records a lis pendens,

       a false document as defined in Fla.Stat. 817.535.

    252.      The Defendants meet the statutory requirements as to “Filer”, Fla.Stat.

       817.535(1)(b).

    253.      The Defendants meet the statutory requirement as to the filing of an

       “Instrument”, (Fla. Stat. 817.535(1)(c).

    254.      The actions taken by the Defendants meet the statutory requirement as

       to “Official record”;

       The Plaintiffs qualify as “Public Officer or employee”, Fla.Stat.

       817.535(1)(e).




                                           84
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 85 of 92 PageID 514




    255.      The materially false lis pendens has remained a filed instrument filed

       fraudulently in furtherance of the conspiracy of the Defendants to confiscate

       the Homestead Property of the Plaintiffs. This fraudulently filed instrument

       has been so filed for approximately seven (7) years. The sole purpose and

       intent of the filing of the materially false and fraudulent lis pendens was to

       defraud and/or harass the Plaintiffs. Each day constitutes a further violation

       of the provisions of Fla.Stat. 817.535 and as such entitle the Plaintiffs to an

       award of damages, per diem, an award of attorney fees, per diem, an award of

       costs and, pursuant to Fla.Stat. 817.535 (8)(b)(2) an award of punitive

       damages, subject to the criteria set forth in Fla.Stat. 768.72 as well as those

       further sanctions contained in Fla.Stat. 817.535 and Fla.Stat. 843.0855.

       WHEREFORE, The Plaintiffs pray for, and seek. recovery of:

       compensatory damages, statutory damages, attorney fees and costs as

       well as punitive damages; the damages requested are in excess of

       $1,000,000.00; as provided in the cited statute and for such other and

       further relief as is set forth in Fla.Stat. 817.535 and Fla.Stat. 843.0855

       and for such other and further relief as this Court deems just and

       proper.




                                           85
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 86 of 92 PageID 515




                        TWENTIETH CAUSE OF ACTION:
                                 FRAUD


  The Plaintiffs incorporate by reference as if more fully set forth herein,

  Paragraphs 1-2, Jurisdiction; Paragraphs 3-4, Parties; Paragraphs 5-71 of the

  Statement of Facts, and Paragraphs 160-175, as set forth in the Complaint.

    256.      The Defendants in filing orders throughout the, approximately, last

       seven years of this case have caused the circulation of a materially false

       narrative relative to the Plaintiffs.

    257.      The Defendants knew, or should have known, that their orders and

       court filings contained specific statements that were untrue.

    258.      The false statements concerned material facts relative to the

       underlying case, i.e., 3762 and as to the Plaintiffs, herein.

    259.      As a result of the false and fraudulent statements of material facts the

       Plaintiffs suffered injuries both financial and otherwise. The injuries suffered

       by the Plaintiffs as a result of the publication of false and fraudulent

       statements by the Defendants is ongoing.

    260.      The materially false and fraudulent statements have been received by

       the unsuspecting public with justifiable confidence in that they emanate from

       the bench and have been acquiesced by the County.




                                               86
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 87 of 92 PageID 516




    261.      The intent of the Defendants is to dupe unsuspecting individuals and

       encourage such individuals, as a result of the false and fraudulent

       representations made by the Defendants to purchase the confiscated

       Homestead property of the Plaintiffs.

     WHEREFORE, The Plaintiffs seek an award of compensatory damages,

     damages are in excess of $1,000,000.00, damages occasioned by the

     perpetration of fraud by the Defendants, compensation for the intentional

     infliction of emotional distress, upon the Plaintiffs by the acts/actions of

     the Defendants, attorney fees, and such other and further relief as is

     deemed just and reasonable and derivative from the facts set forth herein.

                         State Based Cause of Action
                     TWENTY-FIRST CAUSE OF ACTION:
                      THEFT OF PERSONAL PROPERTY

    262.      The Plaintiffs incorporate by reference, as if more fully set forth

       herein, Paragraphs 1-2, Jurisdiction; Paragraphs 3-4, Parties; Paragraphs 5-71

       of Statement of Facts and Paragraphs 160-175 as set forth in this Complaint.

    263.      The Defendants caused the unlawful eviction of the family, i.e., The

       Plaintiffs, from their Homestead Property and thereby rendered the family

       homeless in contravention of Article X, section 4 of the Florida Constitution.

    264.      As a result of the unlawful eviction of the Plaintiffs, the Plaintiffs and

       family members lost a substantial amount of personal property including, but


                                           87
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 88 of 92 PageID 517




       not limited to, two automobiles, military equipment issued to one of the

       family members, firearm(s) and ammunition, and other personal property

       valued well in excess of $100,000.00 and the death of three family pets.

    265.      In the course of the theft occasioned by the Defendants additional

       damage was caused as to real and/or personal property of another in excess of

       $1,000.00.

    266.      During the course of the theft occasioned by the actions of the

       Defendants two (2) fire extinguishers, installed for the purpose of fire

       prevention and control were unlawfully taken.

    267.      WHEREFORE, The Plaintiffs seek an award of compensatory

       damages, damages are in excess of $1,000,000.00, damages occasioned

       by the perpetration of fraud by the Defendants, compensation for the

       intentional infliction of emotional distress, upon the Plaintiffs by the

       acts/actions of the Defendants, attorney fees, and such other and further

       relief as is deemed just and reasonable and derivative from the facts set

       forth herein.




                                           88
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 89 of 92 PageID 518




                         State Based Cause of Action
                    TWENTY-SECOND CAUSE OF ACTION:
                        RESPONDEAT SUPERIOR

    268.             The Plaintiffs incorporate by reference, as if more fully set forth

       herein, Paragraphs 1-2, Jurisdiction; Paragraphs 3-4, Parties; Paragraphs 5-71

       of Statement of Facts as set forth in this Complaint.

    269.      The Defendants, Defendant Judge Rex Barbas, Defendant Judge Paul

       Huey and Defendant Judge Caroline Tesche Arkin, at all times acted in a

       concerted fashion in furtherance of their intentional conspiracy to inflict pain,

       suffering and financial hardship on the Plaintiffs.

    270.      In so doing the Defendants, Defendant Judge Rex Barbas, Defendant

       Judge Paul Huey and Defendant Judge Caroline Tesche Arkin, relied on the

       efficacy of their false orders and the knowledge that such false orders would

       be carried out by other members of the judiciary.

       WHEREFORE, The Plaintiffs seek an award of compensatory damages,

       damages are in excess of $1,000,000.00, damages occasioned by the

       perpetration of fraud by the Defendants, compensation for the

       intentional infliction of emotional distress, upon the Plaintiffs by the

       acts/actions of the Defendants, attorney fees, and such other and further

       relief as is deemed just and reasonable and derivative from the facts set

       forth herein.


                                           89
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 90 of 92 PageID 519




                    TWENTY-THIRD CAUSE OF ACTION:
                FRAUD AS TO BAUMANN/KANGAS ESTATE LAW.


       250.    The Plaintiffs incorporate by reference, as if more fully set forth

       herein, Paragraphs 1-2, Jurisdiction; Paragraphs 3-4, Parties; Paragraphs 5-71

       of Statement of Facts and Paragraphs 160-175 as set forth in this Complaint.

    251. The Defendant fraudulently caused/allowed the imposition of a lis pendens

        on the Homestead Property, without the posting of a bond. In contravention

        of Fla.Stat. 817.535. The Defendant proceeded in the clear absence of

        subject matter jurisdiction over property not within their grant of

        jurisdiction and in contravention of Article I, section 9 of the Florida

        Constitution and Article X, section 4 of the Florida Constitution.

    252. The Defendant, notwithstanding their complete lack of any semblance of

        jurisdictional authority, allowed the imposition of a lis pendens on

        Homestead Property in further contravention of Fla.Stat. 817.535. et seq.,

        and Fla. Stat. 843.0855.

    253. The Defendants caused to be filed in the public records a lis pendens, a false

        document as defined in Fla.Stat. 817.535.

    254. The Defendants meet the statutory requirements as to “Filer”, Fla.Stat.

        817.535(1)(b).




                                           90
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 91 of 92 PageID 520




    255. The Defendants meet the statutory requirement as to the filing of an

        “Instrument”, (Fla. Stat. 817.535(1)(c).

    256. The actions taken by the Defendants meet the statutory requirement as

       to “Official record”;

       The Plaintiffs qualify as “Public Officer or employee”, Fla.Stat.

       817.535(1)(e).

    257. The materially false lis pendens has remained a filed instrument filed

        fraudulently in furtherance of the conspiracy of the Defendants to confiscate

        the Homestead Property of the Plaintiffs. This fraudulently filed instrument

        has been so filed for approximately seven (7) years. The sole purpose and

        intent of the filing of the materially false and fraudulent lis pendens was to

        defraud and/or harass the Plaintiffs. Each day constitutes a further violation

        of the provisions of Fla.Stat. 817.535 and as such entitle the Plaintiffs to an

        award of damages, per diem, an award of attorney fees, per diem, an award

        of costs and, pursuant to Fla.Stat. 817.535 (8)(b)(2) an award of punitive

        damages, subject to the criteria set forth in Fla.Stat. 768.72 as well as those

        further sanctions contained in Fla.Stat. 817.535 and Fla.Stat. 843.0855.

       WHEREFORE, The Plaintiffs pray for, and seek. recovery of:

       compensatory damages, statutory damages, attorney fees and costs as

       well as punitive damages; the damages requested are in excess of


                                           91
Case 8:21-cv-00021-CEH-CPT Document 40-1 Filed 05/13/21 Page 92 of 92 PageID 521




       $1,000,000.00; as provided in the cited statute and for such other and

       further relief as is set forth in Fla.Stat. 817.535 and Fla.Stat. 843.0855

       and for such other and further relief as this Court deems just and

       proper.

       Submitted this ____day of __________ 2021, for and on behalf of the

       Plaintiffs, by:


  ATTORNEYS FOR PLAINTIFFS:
  /s/James J. Macchitelli, Esq.
  James J. Macchitelli
  Illinois Bar Number 6208773
  1501 Perimeter Drive #400
  Schaumberg, Illinois 60173
  (847)-414-4532
  jimmymacclaw@gmail.com
  Admitted
  Pro Hac Vice

  /s/Dov Sussman, Esq.
  Dov Sussman
  FBN:518920
  P.O. Box 18112
  (813) 992-2889
  Tampa, Florida 33679
  Tel.: (813) 287-1159
  e-mail: dovsussman91@gmail.com




                                          92
